Case 20-10883 Doc 32-1 Filed 03/13/20 Page 1 of 39

=

‘SEIS CARY ARAALODRnONCE HACGn*

 

Listing Agreement for Improved Real Property and Co-operatives
(For use in Montgomery County and District of Columbia - Attach Jurisdictional
Addendum and Required Disclosures)

 

 

 

 

 

 

Property Address: 19300 ERIN TREE CT Unit:

Subdivision: BROOOKFIELD

Project:

City: GAITHERSBURG State: MD Zip: 20879
Known as Lot(s) 21 Block/Square: F Tax ID# 160102957906
Parking Space(s) # Storage Unit(s) #

 

1. SELLER (List all Sellers): GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN

Mailing address, if different:

 

 

 

 

Office Telephone: Home Telephone:
Cell Phones: /
Email Addresses: /

 

Emergency Contact Name & Telephone (only necessary if sole seller):

 

2. BROKER: REMAX ELITE SERVICES Bright MLS Broker Code & Office ID: 588690
Office Address: 6101 EXECUTIVE BLVD, NORTH BETHESDA, MD 20852

 

 

 

 

Office Telephone: (301)463-7500 Broker/Supervisor Manager Name:
Listing Agent: NURIT COOMBE License #: 533175
Cell Phone: (301)346-5252 __ Direct Line: Email: NURIT@TEAMNURIT.COM

 

Emergency Contact Name & Telephone (only necessary if sole seller):

 

3. PURPOSE: This agreement ("Agreement") establishes
A. a brokerage relationship ("Brokerage Relationship”), an agency relationship between Seller and Broker, and
B. a contractual obligation ("Contractual Obligation") between Seller and Broker, in which the Broker has the exclusive right
to sell, exchange or convey the herein described property ("Property"), together with all improvements, rights and easements
thereon and under the terms and conditions set forth herein,

4. LISTING PRICE: The Property is offered for sale at a listing price ("Listing Price") of $ $750,000-$785,000 TBD :
or such other price as is later agreed upon by Seller in writing.

5. LISTING PERIOD: This Agreement commences when signed and expires at 11:59 pm on December 31, 2020
("Listing Period"). If a sales contract is ratified before this Agreement expires, providing for settlement beyond the Listing Period,
the terms hereof shall be extended automatically until final disposition of the sales contract.

6. ENTRY INTO MULTIPLE LISTING SERVICE: Seller may elect not to have the Property listing entered into Bright MLS.

Seller hereby acknowledges that by electing not to enter the Property listing into Bright MLS: 1) real estate licensees from other

©2018 The Greater Capital Area Association of REALTORS®, inc.
This Recommended Form ts the property of The Greater Capilal Area Association of REALTORS®, Inc. and Is for use by REALTOR® members only.
Previous editions of this form should be destroyed.

GCAAR Form # 910 - Listing Agreement - MC & DC Page 1 of 7 12/2018

RE/MAX Elite Services, 11229 Huntover Dr. Rackville, MD 20952 Phona; 3013465252 Fax; 2405590944 19300 Erin Tree
Nurit Coombe Produced with zipForm® by zipLogix 18070 Fieen Mite Road, Fraser, Michigan 48026 www.2zipLogix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 2 of 39

companies and their buyer clients who have access to Bright MLS may not be aware that Seller's Property is for sale and the terms
and conditions under which Seller is marketing the Property; 2) Seller's Property will not be included in the Bright MLS
download to various real estate internet sites that are used by the public to search for property listings; and 3) any reduction in the
exposure of the Property may negatively impact the sales price.

 

 

/ Seller does not authorize their Property to be entered into Bright MLS.
/ Seller hereby authorizes the use of the “Coming Soon” status in Bright MLS prior to Property becoming Active in
Bright MLS in accordance with Bright MLS rules and policies. Seller and Listing Broker understand the Property
cannot be shown while in the “Coming Soon” status of Bright MLS. The listing may remain in “Coming Soon” status
LL for up to 21 days.
/ Seller authorizes Property to be entered into Active status in Bright MLS on AS re
All listings shall be available for showing immediately upon their entry into Active status in Bright MLS,
7. BROKER'S FEE:
A. Fee: Seller agrees to pay toBroker 6.000% of the sale price OR $ (strike one) and
an additional flat fee in the amount of $ 495.00 as Broker's Fee ("Broker's Fee"). The amount of

Broker's Fee is stated in this Contract and is not prescribed by law or established by any membership organization with which

the Broker is affiliated. Seller acknowledges that Broker's Fee shall be earned and payable in the event that:

1) Seller enters into a sales contract during the listing period, with any buyer procured by Seller, listing broker, or his
sales associates, or other brokers or their sales associates, or any other buyer, provided the buyer performs and settles
on said contract.

2) Further, such Broker's Fee shall be paid if the Property is sold, exchanged, conveyed, or otherwise transferred within

days after the expiration of the Listing Period or termination of this Agreement (the "Protection Period") to
anyone to whom the Property has been shown by Broker or anyone else, including the Seller, during the Listing Period,
unless a valid listing agreement is entered into during the term of said Protection Period with another licensed real
estate broker.

B. Authority to Cooperate with and Compensate Other Brokers: Seller authorizes Broker to cooperate with other brokers as
subagents of Broker ("Subagents") and/or as Brokers retained by prospective buyers to represent buyer's interests ("Buyer
Agents"). Broker shall pay to Sub agent's Broker, who has earned and is entitled to share in the Broker's Fee, 3.000 %of
the Sales Price. Broker shall pay to any Buyer Agent's Broker who has earned and is entitled to share in the Broker's Fee

3.000 %of the sales price.

C. Payment of Broker's Fee: Payment of Broker's Fee is due at Settlement, unless Seller, after contract acceptance, fails to
perform or is otherwise in default of the sales contract, or executes a release of the sales contract to which the Broker is not a party.
In such case, the Broker's entire fee is due no later than the agreed settlement date.

D. Forfeiture of Deposit: If the earnest money deposit ("Deposit") is forfeited, or if there is an award of damages by a court or
a compromise agreement between the Seller and Purchaser, the Broker may accept and the Seller agrees to pay the Broker
one-half of the Deposit in lieu of a Broker's Fee (provided Broker's share of any forfeited Deposit will not exceed the amount
which would have otherwise been due at settlement).

E. Default by Buyer: If Seller enters into a contract with a Buyer during the original listing period, and Buyer subsequently
defaults, then the original Listing Period is extended by the number of days Property was under contract.

F. Attorney's Fees: If Broker prevails in any action brought to obtain payment of the Broker's Fee, Broker shall also be entitled
to recover in such action Broker's reasonable attorney's fees and court costs.

8. AGENCY: Maryland and Washington, DC have each adopted specific laws governing the disclosure of agency relationships and
dual agency (i.e., the situation where the listing and selling agents are associated with the same broker). Seller hereby gives consent for
Broker’s non-assigned agent, who holds their home open, to later represent a Buyer in purchasing Seller's Property or another
property. All applicable jurisdictional Agency disclosure forms have been made available to Seller who acknowledges receipt of those

checked below:

 

 

Washington. DC
Consent for Dual Agency CJ Consent for Dual Representation
Dual Agency within a Team Designated Representation in the District of Columbia

9. THORIZATI :

A. Sign: Seller authorizes Broker to install a "for sale" sign on the Property, in accordance with applicable zoning ordinances and
community association regulations.

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Farm is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by REALTOR® members only.
Previous editions of this form should be destroyed.
GCAAR Form # 910 - Listing Agreement - MC & DC Page 2 of 7 12/2018
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywwyziplogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 3 of 39

B. Key and Lockbox:

1) Use: Seller authorizes Broker to allow key-entry showings and the installation of a lock box ("Lockbox" or "Key Box")
and the delivery of door access keys for use by the Greater Capital Area Association of REALTORS®, Inc. ("GCAAR")
members and members of current REALTOR® Associations Signatory to the ELECTRONIC KEYBOX SERVICE
AGREEMENT (“Authorized Users") to access the Property and to accompany prospective buyers, inspectors,
appraisers, exterminators and other parties necessary for showings and inspecting the Property. Affiliate or non-affiliate
members (i.¢., inspectors, appraisers, estimators) may have access Jor their business purposes if permission for limited
access showing code is granted below. A

2) Limited Access Showing Codes: Seller hereby: (Seller to initial): / authorizes OR

/ does not authorize use of a one day showing code. It is understood by Seller that there is a possibility
that a person may use the access code in an unauthorized manner. Therefore, caution should be used with these codes as
such codes will allow certain individuals to access the property without an electronic record as to their identity. The
seller recognizes that it is often desirable and advantageous to Seller and may expedite the sale of their Property to have
such access available.

3) Leased Property: If the Property is under lease during the Listing Period, Seller will furnish Broker with a written
authorization, signed by all lessees, authorizing the use of a Lockbox and/or keys.

4) Private Insurance: Seller is advised to take all precautions for safekeeping of valuables and to maintain appropriate
insurance through Seller's own insurance company.

5) Liability: Seller agrees that he, his heirs and assigns shall indemnify, save and hold harmless said Broker, his agents, and
his affiliated brokers, salespeople, cooperating brokers, subagents, affiliate members with key(s) and with Lockbox access
and other individuals who have use through a one day access code and the Greater Capital Area Association of REALTORS®,
Inc., from any and all claims, loss or liability arising from the use of said key(s) or Lockboxes, including Broker's negligence,
breach of contract or any wrong doing exclusive of gross negligence or willful misconduct. Seller assumes all risk of any
loss, damage and injury, except those caused by gross negligence or willful misconduct of any patty.

10. LT R i ES ¢"' ):
A. Internet Marketing Options: Certain features may be displayed on the websites of multiple listing service(s) (“MLS”)
participants, including:

 

to Initial YES NO:

/ [x] ] 1) Seller authorizes the listed Property to be displayed on the internet.
If Seller has selected "No" for this Option, a consumer who conducts searches
for listings on the Internet will not see information about the listed Property in
response to their search. Initial here i

 

IB "No" was selected for Option 1, skip Options 2-4. If "Yes" was selected for Option 1, continue to Options 2-4.

/ fx] C] 2) Seller authorizes the listing address, (including house/unit numbers and street
name) to be displayed on the Internet.

If Seller has selected “No" for this Option, a consumer who conducts searches

for listings on the Internet will not see this particular information about the

(y listed Property in response to their search. Initial here /
/

 

kx] ‘a 3) Seller authorizes the display of an automated estimate of the market value of the
Property (or a hyperlink to such estimate) on MLS participants’ websites.

W / [x] {| 4) Seller authorizes the display of unedited comments or reviews of the Property
(or display a hyperlink to such comments or reviews) on MLS participants'
websites. (also known as the "Blogging Feature").

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of The Greater Capital Area Association of REALTORS®, Inc, and is for use by REALTOR® members only.
Previous editions of this form should be destroyed.

GCAAR Form # 910 - ListIng Agreement - MC & DC Page 3 of 7 12/2018

Produced with zipForm® by zipLogix 16070 Fifteen Mite Road, Fraser, Michigan 48026 ywynwziplogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 4 of 39

B. During the term of this agreement, Seller may, by written request to Broker, authorize Broker to enable or disable use of
either feature as described above. Broker agrees to promptly transmit the request to the Bright MLS. Broker cannot control if
unauthorized or disabled features are displayed by others on the Internet. Seller understands and agrees that public websites
determine their own content and use of data, and therefore Broker has no control over public websites and no obligation to
remove any of the above content from public websites at any time. Broker is further authorized to and shall market the
Property through various means including, but not limited to: installing a sign, photographing the interior and exterior of the
Property and installing a lockbox. Seller authorizes Broker to market Property, including use of address and interior and
exterior photographs, in media which may include, but not be limited to publications at Broker's discretion, except as
otherwise limited by Seller in paragraph 10.A. Seller acknowledges that Broker is bound by the bylaws, policies, procedures,
rules and regulations governing Bright MLS and the Lockbox system. Seller hereby authorizes Broker to report any contract
of sale with sales price and terms of sale to Bright MLS for dissemination, in accordance with rules and policies.

11. INCLUSIONS/EXCLUSIONS: Unless otherwise negotiated in the sales contract, the sales price shall include those items of
personal property as described in the attached Inclusions/Exclusions Disclosure. It is recommended that this Disclosure be [eft at

the Property or placed online for prospective buyers.

 

13.

 

15.

A. Legal Requirement: Seller acknowledges that the Broker has informed Seller of Seller's obligations to provide a property
condition disclosure to prospective buyers, as defined in applicable jurisdictional forms attached hereto.

B. Indemnify: Seller agrees to indemnify, save, and hold Broker and his sales associates harmless from all claims, complaints,
disputes, litigation, judgments and attorney's fees arising from any incorrect information supplied by Seller or from Seller's
failure to disclose any material facts.

C. Hazardous Materials and Conditions: There are environmental conditions and hazardous materials that could affect the

Property and sale. Broker does not have the technical expertise to advise Seller of their presence. Seller may employ an
expert to inspect for same. In the event Seller conducts such tests and makes reports available to Broker, Seller authorizes
Broker to make said reports available to prospective buyers.

D. Amend_as Applicable: Seller agrees to amend in writing the applicable Disclosures, if any material change affecting the
Property occurs during the Listing Period.

LEAD PAINT REGULATIONS: A SELLER WHO FAILS TO GIVE THE REQUIRED LEAD-BASED PAINT
DISCLOSURE FORM AND EPA PAMPHLET ENTITLED "PROTECT YOUR FAMILY FROM LEAD IN YOUR HOME"
MAY BE LIABLE UNDER THE ACT FOR THREE TIMES THE AMOUNT OF DAMAGES AND MAY BE SUBJECT TO
BOTH CIVIL AND CRIMINAL PENALTIES. Seller and any agent involved in the transaction are required to retain a copy of
the completed Federal Lead-Based Paint Disclosure Form for a period of three (3) years following the date of settlement.

A : In accordance with the Lead Renovation, Repair and Painting
Rule RRP") as adopted by the Environmental Protection Agency ("the EPA"), effective April 22, 2010, if the improvements on
the Property were built before 1978, contractor(s) engaged by Seller to renovate, repair or paint the Pr oper ty must be certified by
the EPA where such work will disturb more than six square feet of lead-based paint per room for interior projects; more than 20
square feet of lead-based paint for any exterior project; or includes window replacement or demolition ("Covered Work"). Before
and during any Covered Work project, contractor(s) must comply with all requirements of the RRP.

A Seller who personally performs any Covered Work on a rental property is required to be certified by the EPA prior to performing
such Covered Work. No certification is required for a Seller who personally performs Covered Work on a Seller's principal
residence. However, Seller has the ultimate responsibility for the safety of Seller’s family or children while performing such Covered

Work. For detailed information regarding the RRP, Seller should visit hittp://Avww2.epa.gov/lead/renovation-repair-and-painting-

rogram.

WOOD-DESTROYING INSECTS: Seller agrees to provide access to the Property for an inspection to determine evidence of
infestation by termites and/or other wood-destroying insects. This inspection is in addition to the pre-settlement inspection and other
inspections as agreed to in the sales contract. The inspection shall include the house, garage or other outbuildings and any fences
abutting the house, as may be required by the sales contract. If infestation or damage exists, then prior to or at settlement, Seller agrees,
at Seller’s expense, to treat infestation and repair damage in accordance with the terms of the contract of sale or lender requirements.
In the event Seller accepts a contract that includes VA financing, Seller agrees to reimburse Buyer for the reasonable cost of said

inspection.

©2018 The Greater Capital Area Association of REALTORS®, Inc.

This Recommended Form is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by REALTOR® members only.

Previous editions of this form should be destroyed.

GCAAR Form # 910 - Listing Agreement - MC & DC Page 4 of 7 12/2018

Produced with zipFarm® by zipLogix 16070 Fifteen Mile Road, Fraser, Michigan 46028 wwyzipLogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 5 of 39

16. E oO TITLE TTERS: Seller represents that no other person or entity owns any portion of

the Property or has any ownership rights to the Property. Seller has the capacity to convey clear title and that the Property is not
subject to any right to purchase, lease or acquisition by virtue of an existing option, right of first refusal or other agreement. Seller
agrees not to negotiate new leases, or extend existing leases, during the Listing Period without written notification to Broker.

Seller warrants clear title and agrees to provide sufficient cash to discharge at settlement all liens and encumbrances including,
but not limited to, existing deeds of trust, home equity loans, mechanic's liens, deferred transportation-related facility
charges/taxes, tax judgment liens, property taxes, Co-op, Condo, HOA fees or any specific unit assessments. Seller shall comply
with all orders, requirements, or notices of violations of any county or local authority, condominium unit owners’ association,
homeowner's or property owners’ association or actions in any court on account thereof, against or affecting the Property on the
date of settlement. Title is to be good and marketable, and insurable by a licensed title insurance company with no additional risk
premium. In case action is required to perfect the title, such action must be taken promptly by the Seller at the Sellers' expense.
Seller shall convey the Property by special warranty deed. Seller shall sign such affidavits, lien waivers, tax certifications and
other documents as may be required by the lender, title insurance company, Settlement Agent, or government authority, and
authorizes the Settlement Agent to obtain pay-off or assumption information from any existing lender(s) and/or lien holder(s),

Seller discloses to Broker that the following are the only existing liens/encumbrances against the Property and existing matters
that could affect the title to the Property, and further agrees to disclose any new liens or matters which arise during the Listing
Period: ,

Check any/all that apply:

A) The Property is owned free and clear of any liens/loans or equity lines of credit. Please note that a lien may still
exist if there is an equity line of credit even if the seller has no current balance on the equity line, If checked, skip to F.

B) The Property security for a first mortgage or Deed of Trust loan, held by (Lender or Servicer's Name):

with an approximate balance of $

C) The Property is security for a second mortgage or Deed of Trust loan, held by (Lender or Servicer's Name):

with an approximate balance of $

D) The Property is security for a line of credit or home equity line of credit, held by (Lender or Servicer's Name):

with an approximate balance of $ .

E) The Seller is in default on any of the loans identified in numbered items B, C, and D above for which the Seller has
received any notices of such default(s), notice of threatened foreclosure or notice of the actual filing of foreclosure.

F) This transaction could result in a short sale (in which sale proceeds may not cover all outstanding loans/liens plus
transaction costs). If yes, the GCAAR Short Sale Addendum to Listing Contract must be attached.

G) There are liens filed or secured against the Property for Federal, State or local income taxes; unpaid real property taxes;
or unpaid Co-operative, Condominium or Homeowners' Association fees/assessments; or utility liens.

H) There are judgements against Seller (including each Seller jointly held property) or the Seller has knowledge of any
matter that might result in a judgement that may potentially affect the Property.

I) The Seller has filed for bankruptcy protection under United States law, or the Seller is contemplating doing so during
the term of this Listing Agreement. Seller expressly authorizes Broker to contact bankruptcy attorney to determine the
impact of such filing including, but not limited to, if Seller has the authority to enter into this Listing Agreement, if this
Listing Agreement must be approved by the Bankruptcy Court, and if any future sales contract requires Bankruptcy Court
approval. Seller must immediately notify Broker if Seller files during the term of this Listing Agreement.

J) The Property subject to an estate.

K) There is a deceased co-owner; a death certificate will be required at settlement.

L) There is a pending divorce proceeding; attached is a copy of any Separation Agreement. _

M) There are any other legal proceedings pending that could result in a judgment against the Seller or affect the property,
such as:

N) Any Seller is a foreign person for purposes of U.S. income taxation. See Paragraph 21.B.

 

 

 

OoOoOoooo0o0no0 0

 

O COTY)

During the term of the Listing Agreement, should any change occur with respect to any of the answers to items A-N above,
Seller shall IMMEDIATELY give written Notice to Broker and Listing Agent of such change(s).

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by REALTOR® members only.
Previous editions of this form should be destroyed.

GCAAR Form # 910 - Listing Agreement - MC & DC Page 5 of 7 12/2018

Produced with zipForm® by zipLogix 18070 Fifteen Mie Road, Fraser, Michigan 48026 + yynyzipLogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page6 of 39

17. OWNERSHIP WITH ASSESSMENTS:

18, §

19.

20.

21.

22.

The Property is a member of the following association(s), and applicable addenda relative to each is hereby attached:
(_] Condominium []Co-operative  \(_[Homeowners' Association (HOA)

C Q R NTS: Seller shall have smoke detectors
and carbon monoxide detectors installed and operational i in accordance with the requirements of the jurisdiction in which the
Property is located prior to settlement.

 

EAIR HOUSING LAWS: In compliance with federal fair housing regulations, the Property shall be made available to all
persons without regard to race, color, religion, national origin, sex, physical or mental handicaps or familial status. Additional
protected classes exist for the District of Columbia, the State of Maryland and some local jurisdictions. :

CLOSING COSTS: Seller acknowledges that Buyers have the right to select the title insurance company, settlement or escrow
company or title attorney. Seller agrees to pay settlement costs including, but not limited to, the release of liens or encumbrances
against the Property, deed preparation, other legal document preparation, courier/delivery charges, reasonable settlement fees,
and, in addition, transfer and recordation taxes and any other costs agreed upon in the sales contract.

FEDERAL T, RE T :

A. 1099 Reporting: Section 1445 of the Internal Revenue Code may require the settlement agent to report the gross sales price,
Seller's federal tax identification number and other required information to the IRS. Seller will provide to the settlement
agent such information at the time of settlement.

B. Foreign Investment Real Property Tax Act Withholding (“FIRPTA"): If Seller is a foreign person for purposes of U.S.
income taxation, the IRS requires that a percentage of the sales price be withheld from Seller's proceeds at the time of
settlement: those funds are to be applied towards the payment of any capital gains tax that might be due. A foreign person
includes, but is not limited to; non-resident aliens, foreign corporations, foreign partnerships, foreign trusts or foreign estates
("Foreign Person"). Sellers are advised to seek legal and/or financial advice concerning these matters. If Seller is not a
Foreign Person, Seller shall execute an affidavit to this effect at the time of settlement.

GENERAL PROVISIONS:

A. Laws and Regulations: Seller acknowledges that Broker must comply with federal, state and local laws and regulations as
well as real estate licensing laws and regulations of either the District of Columbia or the State of Maryland.

B. Competing Properties: Seller understands that Broker may have or obtain listings of other similar properties and that
potential buyers may consider, make offers on, or purchase through Broker properties that are similar to Seller's property.
Seller consents to Broker's representation of Sellers and Buyers of other similar properties before, during and after the
expiration of this Agreement.

C. Subsequent Offers: Upon receipt by Broker of a ratified contract of sale pursuant to this Listing Agreement, Broker shall
have no further obligation hereunder to procure any additional purchase offers.

D. Delivery: Delivery or Delivered means hand carried, sent by overnight delivery service, sent by wired or electronic medium
which produces a tangible record of the transmission (such as "fax", email which includes an attachment with an actual copy
of the executed instruments being transmitted, or U.S. Postal mailing.) In the event of overnight delivery service, Delivery
will be deemed to have been made on the next business day following the sending, unless earlier receipt is acknowledged in
writing. In the event of U.S. Postal mailing, Delivery will be deemed to have been made on the third business day following
the mailing, unless earlier receipt is acknowledged in writing.

E. Notice: This Agreement shall be deemed enforceable when it and all addenda and any modifications thereto have been
signed, initialed where required by Seller and Broker (or Supervising Manager), and Delivered to the other party.

F. Paragraph Headings: The Paragraph headings in this Agreement are for reference and convenience only, and do not define
or limit the intent, rights or obligations of the parties.

G. Definitions: The singular shall include the plural, the plural the singular, and the use of either gender shall include the other
gender.

H. "Buyer" means “purchaser” and vice versa.

©2018 The Greater Capital Area Association of REALTORS®, Inc.

This Recommended Form is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by REALTOR® members only.

Previous editions of this form should be destroyed.

GCAAR Form # 910 - Listing Agreement - MC & DC . Page 6 of 7 12/2018

Produced with zipForm® by zipLogix 18070 Fifisen Mile Road, Fraser, Michigan 48026 swnywyzipLogix com £9300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 7 of 39

23. AUTHORITY TO DISCLOSE EXISTING OFFERS: Seller is advised that prospective buyers or cooperating brokers may

inquire of Broker or Broker's agents the existence of other offers for the purchase of the Property. Disclosure of other offers could
result in the buyer making the highest and best offer as promptly as possible or such disclosure could result in the interested buyer
electing not to make an offer, Seller(s) hereby [x] authorizes OR [] does not authorize the Broker to disclose the existence of
other offers on the Property in response to inquiries from buyers or cooperating brokers, Such disclosure may include the source
of offers (the listing licensee, another licensee in the listing firm, or a cooperating broker).

Seller (_]does OR ix] does not elect to purchase a homeowner warranty, which may be in effect during the Listing Period and
may transfer to the buyer upon settlement. Seller should review the scope of coverage, exclusions and limitations.

Cost not to exceed $ Warranty provider to be

25. BINDING AGREEMENT:

A. This Agreement contains the entire legally binding agreement between Seller and Broker and cannot be changed except with
written consent of all parties. Any prior discussion between the parties concerning this subject matter is superseded by this
Agreement.

B. This Agreement shall survive execution and delivery of the deed and shall not be merged therein. If this Agreement is signed
by more than one person, it shall constitute the joint and several obligations of each party. Further, this Agreement is binding
upon the parties, their personal representatives, successors, heirs and assigns.

C. This Agreement shall be interpreted and construed in accordance with the laws of the jurisdiction where the Property is located.

D. Seller hereby acknowledges that he has read and understands this Agreement, understands he may seek legal advice prior to
signing it, and acknowledges that ail information provided to Broker by Seller is true and correct to the best of Seller’s
knowledge. Seller hereby acknowledges receipt of a copy of this legally binding agreement and agrees to be bound by its
terms and conditions.

 

26. TERMINATION:

A. DC Properties: This Agreement may be terminated prior to the end of the Listing Period only by mutual written agreement

of the parties,
B. Montgomery County Properties: See required Jurisdictional Addendum to the Listing Agreement.

27. DITIONAL TERMS:

(— 520,

Seller Date fer Manager Date
GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES LZ Coe / |

Seller Date Listing Agent Date
NURIT COOMBE

 

 

 

 

 

 

 

NOTE: If any party is signing for another as a fiduciary, attach appropriate Power of Attorney, Letter of Administration, or
other authorization as applicable. An original document will be required for settlement.

©2018 The Greater Capital Area Association of REALTORS®, inc.
This Recommended Form is the property of The Greater Capital Area Association of REALTORS®, Inc. and Is for use by REALTOR® members only.
Previous editions of this form should be destroyed.

GCAAR Form # 910 - Listing Agreement - MC & DC Page 7 of 7 12/2018

Produced with zipForm® by zinLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywwyzipLogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 8 of 39
«=cAS

QUAL Hote
MATE CAMIAL SAA attenuator er REALTORIS REALTOR® rromsery

Montgomery County Jurisdictional Addendum to the
Listing Agreement for Improved Real Property
(Required for all Listing Agreements in Montgomery County)

The Listing Agreement March 4, 2020 , by and between GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI
JEAN, KEMPES JEAN , Sellers and REMAX ELITE SERVICES » Broker for
the property known as 19300 ERIN TREE CT, GAITHERSBURG, MD 20879

is hereby amended by the incorporation of this Addendum, which shall supersede any provisions to the contrary in this Agreement.

I. AGENCY:
A. Agency Disclosure and Consent for Dual Agency: Seller acknowledges that the Broker has informed Seller

of his rights and obligations as defined in “Consent for Dual Agency.” Copies attached hereto.

B. Ministerial Acts: Seller agrees that the Agent may perform ministerial acts for the Buyer. A “ministerial act”
is an act where the Agent assists the Buyer to complete or fulfill a sales contract with the Seller and an act that
does not involve discretion or the exercise of the Agent's own judgment.

2. FAIR HOUSING: Seller acknowledges that Montgomery County and the State of Maryland require that the Property
shall be made available to all persons without regard to race, color, religious creed, ancestry, national origin, sex, marital
status, disability, presence of children, family responsibilities, sexual orientation, source of income, age or gender identity.

3, SFER AND RE FEES; There are three taxes payable in Montgomery County when a Deed is
recorded: 1) the State Recordation Tax; 2) the State Transfer Tax and 3) the Montgomery County Transfer Tax.

Maryland law requires that the cost of these three taxes shall be paid as follows:

A. If Buyer is not a first time Maryland home buyer*, then such taxes shall be shared equally between Seller and
Buyer, unless otherwise negotiated in the sales contract,

B. If Buyer is a first time Maryland home buyer’, then all the transfer and recordation taxes shall be paid by the Seller,
unless otherwise negotiated in the contract.

C. If Buyer is a first time Maryland home buyer*, Maryland law states that the rate of the State Transfer Tax is reduced
to ‘A % of the sales price and shall be paid by the Seller,

*Under Maryland Code § 14-104, a first time Maryland home buyer is defined as an individual who has never owned
residential real property in the State that has been the individual's principal residence AND the residence being purchased
will be occupied by the home buyer as their principal residence.

            

4, , RESIDENT SELLER TRANSFER WITHHOI > TAX I : Seller acknowledges,
pursuant to Maryland Code § 10-912 of the Tax-Property Article, Annotated Code of Maryland, that if Seller is
A. anon-resident individual of the State of Maryland, OR
B. a non-resident entity which is not formed under the laws of the State of Maryland and is not qualified by or
registered with the Maryland State Department of Assessments and Taxation to do business in the State of
Maryland, the deed or other instrument of writing that effects a change of ownership to the Property may not
be recorded with the clerk of the court for a county or filed with the Maryland State Department of
Assessments and Taxation unless payment is first made by the Seller in an amount equal to:
i. 7.5% of the total payment to a non-resident individual(s) Seller; OR
ii. 8.25 % of the total payment to a non-resident entity Seller
UNLESS each Seller:
1. Certifies, in writing, under the penalties of perjury, that the Seller is a resident of the State of Maryland
or is a resident entity of the State of Maryland; OR
©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is property of the Greater Capita! Area Assoclallon of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.
GCAAR Form # 909 - Montgomery County Jurisdictional Page 1 of 2 "4212018
Addendum to the Listing Agreement - MC
RE/MAX Elite Services, 11229 Huntover Dr. Rockville, MD 20852 Phone; 301.3465252 Feoc 2405590944 19300 Erin Tree

Nurit Coombe Produced with zipForm® by zpLogix 18070 Fifteen Mile Road, Fraser, Michigan 48028 yww.ziptagix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 9 of 39

2. Presents to the clerk of the circuit court for a county or the Maryland State Department of Assessments and
Taxation a certificate issued by the Compiroller of the State of Maryland stating that
a. there is no tax due in connection with the sale or exchange of the Property; or
b. areduced amount of tax is due from the Seller and the reduced amount is collected by the clerk
of the circuit court for a county or the Maryland Department of Assessments and Taxation before
recording or filing; (NOTE: If Seller intends to obtain a certificate from the Comptroller's office,
Seller should immediately contact the Comptroller at 1-800-MD-TAXES (1-800-638-2937),
Obtaining the certificate requires a MINIMUM of at least three (3) weeks); OR
C. Has satisfied the tax liability or has provided adequate security to cover such liability; OR
D. Certifies, in writing, under the penalties of perjury, that the Property being transferred is the Seller's principal residence.

As defined under Maryland law and as used in a) and b) above, the term “Total Payment” means the net proceeds paid to the
Seller for the Property and associated tangible personal property, less: 1) debts owed by the Seller and secured by a mortgage
or other lien against the Property being paid upon the sale or exchange of the Property and 2) other expenses of the Seller
arising out of the sale or exchange of the Property and disclosed on a settlement statement prepared in connection with the
sale or exchange of the Property. “Total Payment” includes the fair market value of any property transferred to the Seller.

5. RECEIPT OF INFORMATION AND COMPLETION OF DISCLOSURES: Seller acknowledges Seller's receipt

_of and/or completion of the following disclosures, as applicable, and authorizes Broker to make them available to prospective
purchasers:
e “Maryland Residential Property Disclosure or Disclaimer Statement” (Form 912)
¢ “Lead Paint - Federal Disclosure of Lead-Based Paint and Lead-Based Paint Hazards for SALES” (Form 907A)
¢ “Lead Paint - Federal Disclosure of Lead-Based Paint and Lead-Based Paint Hazards for RENTALS” (Form 907B)
« “Maryland Lead Poisoning Prevention Program Disclosure” (Form 908)
e “REA - Regulations, Easements and Assessments Disclosure Addendum” (Form 900)
« “Inclusions/Exclusions Disclosure and/or Addendum: (Form 911)
e NAR Pamphlet, “What Everyone Should Know About Equal Opportunity in Housing”

6. OPEN HOUSE: During an open house, Seller hereby gives consent to Broker and licensees thereof to discuss other
properties unless otherwise specified here:

7. OFFER PRESENTATION: All written offers or counteroffers shall be presented to the Seller in full as a hard copy or in
electronic format unless otherwise specified here:

8. TERMINATION:
A. The Brokerage Relationship established by this Agreement may be terminated unilaterally by either party prior to

the end of the Listing Period by either party Delivering 10 days advance Notice to the other.

B. Even if the Brokerage Relationship is terminated under the terms above, the Contractual Obligations shall remain in
full force and effect, unless terminated by mutual written consent of all parties. In addition, the terms of GCAAR Listing
reement paragraph 7.A,2 or MR Listing Agreement paragraph 14 ("Protection Period") shall survive even if the

ement is terminated early. 20

D&e Managing Broker Name

 

 

 
 
 
 

 

 

Seller
GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI

 

 

Seller Date Managing Broker Signature Date
AI SIF

Listing Agent Signature Date

NURIT COOMBE

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form Is property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.

GCAAR Form # 809 - Montgomery Counly Jurisdictional Page 2 of 2 12/2018
Addendum to the Listing Agreement - MC

Produced with zipForny® by zipLogix 16070 Fifteen Mie Road, Fraser, Michigan 46026 ywwvy.zinLogix.com : 19309 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 10 of 39

Rea

XS
GCAAF REALTOR® ‘Swarr
GREATS Canta ATLA ASLOCUION OF STALIONS*

Short Sale Addendum to the Listing Agreement

(For use in Montgomery County and Washington, DC)

 

 

 

 

 

 

Property Address 19300 ERIN TREE CT, GAITHERSBURG, MD 20879
Unit Subdivision/Project BROOOKFIELD

City GAITHERSBURG State MD Zip _20879
Known as Lot(s) 21 Block/Square F Tax ID # 160102957906
Parking Space(s) # Storage Unit(s) 4
1, SHORT SALE DEFINED: A Short Sale occurs when the Seller's net proceeds of sale are insufficient to pay off the liens on the

Property and the Seller is unable to bring sufficient funds to settlement to satisfy the holders of the liens (Creditors). As such, Seller
must receive approval from Creditors to accept Seller’s net proceeds of sale in exchange for releasing the liens.

2. SHORT SALE CONSIDERATIONS:

A. Credit and Tax Considerations: A Short Sale may adversely affect the Seller’s credit score. If Creditors agree to a Short
Sale, the debt may not be forgiven entirely, which requires the Seller to pay the difference as a personal obligation. If the lien is
insured by FHA or guaranteed by VA, Seller may be required to pay the difference. A Short Sale in which a portion of the debt is
forgiven may be considered a relief of debt and may be treated as income for tax purposes. Seller is advised to consult
independent legal counsel and a professional tax advisor prior to entering into a contract that may result in a Short Sale.

B. Options: Seller acknowledges there may be options other than a Short Sale, such as loan modification, revised repayment
plan, refinance, or entry into a lender's loan mitigation program, Seller is advised to explore all available options with Creditors.

3. GMENT: Seller acknowledges that a sale of this property may result in a Short Sale. Seller agrees to
cooperate with Broker and Creditors to obtain information regarding the amount owed on the Property. Seller shall complete all

necessary authorization and release forms required by Creditors.

4, APPROVAL PROCESS: Obtaining approval of Creditors for a Short Sale involves documentation similar to that required for
the original loan application. The Seller must generally establish that the Seller is financially incapable of paying the Creditors. The
Seller agrees to promptly submit to Creditors all requested documentation, including but not limited to W-2 forms, bank statements,
tax returns, hardship letter stating the reason the Creditors should consider granting a Short Sale, and other requested financial
documents disclosing income, assets, and debt. The Seller acknowledges that Creditors’ approval of a Short Sale may take weeks or
months to obtain, if approved at all. Broker has no control over Creditors‘ decisions.

5. ¥. DISCLO EXISTE T. ; Seller is advised that prospective Buyers, Brokers and

Agents are entitled to be advised that this Property is or may be a Short Sale and is subject to third party approval. Seller hereby
authorizes Broker to include the disclosure of this information in the Multiple Listing Service, any advertising, as well as in any

contract of sale.

Disclaimer: Seller acknowledges that Broker cannot provide legal, tax, or financial advice. Broker may facilitate the
transaction through communication with Creditors; however, Broker will not negotiate the terms and conditions of the Short
Sale on behalf of the Seller. Seller or Seller's legal/financial representative is solely responsible for negotiating the payoff of
debts, Seller agrees #{ hold harmless Broker, its officers, Agents, and employees from any liability that may arise from

broker's facilitation§f this trans
BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN . f /

Seller Date

      
  

 

Seller GARY ROS

 

©2008, The Greater Capital Area Association of REALTORS®, Inc.
This recommended form is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
GCAAR # 930 - Short Sale Addendum Page 1 of 1 06/2008, edited 10-08

REMAX Elite Services, 11229 Huniover Dr. Rockville, AID 20382 Phone: 301.3465252 Fanc 2405590944 19300 Erin Tree
Nuri Coombe . Produced with zipForm® by ziplogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yyyw.zioLoalx.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 11 of 39

ecAaR Re

 

 

 

 

OATATUA CARTY AREA ALSOCNCON OF BLALIONS REALTOR® ovoxtumr
General Addendum
The Contract of Sale dated March 4, 2020
Address 19300 ERIN TREE CT
City GAITHERSBURG , State MD , Zip 20879
Between Seller GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN

 

and Buyer
is hereby amended by the incorporation of this Addendum, which shall supersede any provisions to the contrary in the

Contract.
ALL PARTIES ACKNOWLEDGE THE SALE IS SUBJECT TO BANKRUPTCY COURT APPROVAL.
ALL PARTIES ACKNOWLEDGE THIS IS AN 'AS IS' SALE.

 

 

 

Lup

Seller e Buyer Date
GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN

 

 

Seller Date Buyer Date

© 2010 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is property of the Greater Capital Area Association of REALTORS®, Inc, and is for use by members only,
Previous editions of this Form should be destroyed.

GCAAR #1320 -General Addendum - MC, DC Page I of 1 10/2010

RE/MAX Elite Services, 11229 Huntever Dr. Reckville, MD 20852 Phone: 301.3465252 Fax: 2405590944 19300 Erin Tree
Nurit Coombe Produced with zipForm® by zipLogix 18070 Fifteon Mile Road, Fraser, Michigan 48026 ywww.zioLoaix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 12 of 39

Ps =
GCAAR E. i &
REALTOR® = “Sxorvew™

Short Sale Addendum

(For use in Montgomery County and District of Columbia)

The Contract of Sale with an Offer Date of March 4,2020 between
(Buyer) and GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI

 

 

 

 

 

JEAN, KEMPES JEAN (Seller) for the purchase of the real property located at
Address 19300 ERIN TREE CT Unit #
City GAITHERSBURG , State MD Zip Code 20879 is hereby

 

amended by the incorporation of this Addendum, which shall supersede any provisions to the contrary in the Contract.

1. DEFINITION: A Short Sale occurs when a Seller's net proceeds of sale are insufficient to pay off the liens on the
Property, and the Seller is unable to bring sufficient funds to settlement to satisfy the holders of those liens (Creditors). As
such, Seller must receive written approval from Creditors to accept Seller's net proceeds of the sale in exchange for
releasing the liens and any deficiency balances (“Written Approvals"). Seller may, at Seller's sole option, accept approvals
which do not fully release deficiency balances, in which event such approvals shall be deemed Written Approvals.

2. SHORT SALE CONTINGENCY: This Contract is contingent until 6:00 p.m. on the 90 day after Date
of Ratification ("Deadline") for Seller to obtain and Deliver copies of Written Approvals, along with GCAAR Form #200,
to Buyer ("Notice of Written Approvals"). In the event Seller has not delivered Notice of Written Approvals to Buyer by
the Deadline, this Contingency shall continue unless:

A. Buyer gives Notice to Seller declaring the Contract void. This Notice may be given by Buyer at any time after the
Deadline. If Buyer Delivers said Notice, Seller must Deliver Notice of Written Approvals by 6:00 p.m. on the third
day following Notice or this Contract shall become Void.

B. Seller gives Notice to Buyer declaring this Contract void. This Notice may be given by Seller at any time after the
Deadline if Seller has been unable to obtain the Written Approvals.

In the event that Seller receives a written denial of his/her application for Written Approvals from a Creditor and Delivers
a copy of such written denial to Buyer, then at any time thereafter either Seller or Buyer may declare this Contract Void.
In the event that the Written Approvals received by Seller contain terms different from the terms of this Contract
(including a settlement date earlier than agreed to by the parties), Seller shall request that the Contract be amended to
conform to such different terms at the same time that Seller Delivers Notice of Written Approvals to Buyer.

In the event that Buyer does not Deliver Notice to Seller accepting such different terms by 6 p.m. on the third day
following Delivery of Notice of Written Approvals, this Contract shall become Void.

3. OTHER CONTINGENCIES: All other contingencies in this Contract for Buyer or Seller shall begin either:
A. as of the date of Delivery of Notice of Written Approvals (_]
OR
B. as of the Date of Ratification of the Contract. [x]

4. SETTLEMENT DATE: Settlement will take place 30 days after the latter of:

A. the date Seller Delivers Notice of Written Approvals to Buyer;
OR
B. the date all contingencies in this Contract are satisfied or removed.

©2018 The Greater Capita! Area Association of REALTORS®, Inc.
This Recommended Fomnn is the property of the Greater Capital Area Association of REALTORS®, Inc, and is for use by members only,
Previous editions of this Form should be destroyed.

GCAAR Fon # 1362 — Short Sale Addendum Page | of 2 12/2018

REJMAX Elte Services, 11229 Huntover Dr, Rockville, MD 20852 Phone: 301.3468252 Fax: 2405590044 19300 Erin Tree
Nuri Coombe Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 syww.zipLogix.com
Case 20-10883 Doc32-1 Filed 03/13/20 Page 13 of 39

ERAL ACKNOWLED REEMENTS:
The parties acknowledge and agree to the following in the event these circumstances apply to this transaction:

A.

Any expenses incurred by Buyer will not be reimbursed in the event Contract becomes Void pursuant to this
Addendum.

B. Broker and Agents do not represent Creditors and are not authorized to negotiate with Seller's Creditors in
this transaction. Seller is strongly advised to seek professional advice with the negotiations as important legal,
credit and tax implications are likely to arise from a short sale.

C. Creditors will not sign this Contract or any Addendum.

D. The Property shall be removed from "Active" status in the Multiple Listing System and only back up offers
may be accepted.

E. The earnest money shall be deposited promptly as defined by statute, unless otherwise agreed upon in this
Contract.

F, At any time during the short sale process a Creditor may exercise its rights to winterize the property and/or
change the locks without notification to Seller.

G. All parties recognize that all extensions of the settlement date are subject to the Creditors’ discretion.

SELLER ACKNOWLEDGMENTS: Seller will be in Default if (as applicable):

A. Seller does not make initial contact with Seller's Creditors prior to ratification or within 5 business days after
ratification; OR

B. Seller does not comply with Seller's Creditors reasonable requirements in a timely and diligent manner; OR

C. Seller makes any deliberate misrepresentations, material omissions or in accuracies regarding financial

  

formation that results in the Seller's Creditors in ability to approve the Short Sale; OR
ller does or fails to do any act following the date of ratification that prevents Seller from completing Settlement.

5/2

 

Seller

a4 Buyer Date

GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN

 

 

Seller Date Buyer Date
©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only,
Previous editions of this Form should be destroyed.
GCAAR Fonn # 1362 — Short Sale Addendum Page 2 of 2 12/2018

Produced with zipForm® by zipLogix 16070 Fifteen Mito Road, Fraser, Michigan 48026 ywww.2fpLogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 14 of 39

BANKRUPTCY SHORT SALE ADDENDUM

, (“Buyer”)
and Gac Poser Chapter 7 Trustee in Bankruptcy case Number
(“Seller”) make this Addendum to a Residential Contract of Sale dated
(“Contract”) as follows:

. Buyer Acknowledges that this property is subject to Short Sale and Bankruptcy Court
Approval. Upon receipt of short sale lender approval, Seller shall file a Motion to Sell with
the Bankruptcy Court. Closing shall occur within 5 days following entry of the Order to Sell.

. The property is being sold “AS IS" with no representations or warranties as to the condition
of the property or the presence of any personal property or fixture therein.

. Seller shall have no obligation whatsoever to disclose, remedy, warrant or contribute
financially to the remediation of, any property condition(s) that anyone, including Buyer,
Buyer’s inspector, or Buyer’s lender, may deem as requiring remediation.

- Buyer shall be responsible for the connection of utilities to perform inspections / final walk
through pursuant to the Residential Purchase Agreement. If the short sale has been approved,
Buyer and Seller may elect to leave the power and water on if Buyer claims financial
responsibility should any damage occur prior to settlement.

. Buyer will be responsible for ordering and paying for any and all HOA/Condo Association
documents within 5 days of Short Sale approval. Buyer will be solely responsible for any
application, transfer, capital contributions and/or initial membership fees charged by the
Association.

. Asanecessary condition to obtain Bankruptcy Court approval, a Bankruptcy Estate
fee of up to 6% of the approved purchase price will be requested from the short sale
lender. All closing costs are subject to third party approval and Buyer may be
responsible for up to 3% of the total bankruptcy estate fee (based on what fees are
approved by the short sale lender). Buyer should take the 3% bankruptcy estate fee
into consideration when making an offer.

. Acclosing cost credit of 3% of the purchase price will be requested from the short sale lender
to offset the fees associated with the bankruptcy short sale. It will not be considered a counter
offer if the closing credit is not approved as Seller has disclosed that Buyer is ultimately
responsible for the 3% fee to the estate.

. The Seller shall pay for 100% of Government Transfer and Recordation Taxes and Owner’s
Title Insurance on the seller’s side of the settlement statement and in exchange the Buyer will
pay an amount equal to what they would have paid for the above fees to the Special Counsel
Fee on the Buyer side of the Settlement Statement. This is an even exchange of fees with
10.

12.

13.

14.

BUYER

Case 20-10883 Doc 32-1 Filed 03/13/20 Page 15 of 39

no change to the buyer’s total closing costs. Any exchange of fees is subject to Third Party
Approval.

The short sale lender may require certain fees to be paid on the Buyer’s side of the CD to
comply with their investor guidelines. (Examples include: past due HOA/ condo dues, resale
documents, front foot benefit or sewer liens, water escrow, special counsel fees, payoffs to
other liens and judgments), The Buyer agrees to pay for these seller closing costs as long as .
an equal amount of buyer closing costs will be paid for by the seller. This is an even

exchange of fees with no change to the buyer’s total closing costs. Any exchange of fees

is subject to Third Party Approval.

Settlement is to occur with Title Company.

 

. The Buyer understands they may be required to sign lender specific documents and provide

verification of funds, as required by the Short Sale Lender, in order to help facilitate the short
sale process and agrees to cooperate and respond expeditiously to Special Counsel’s requests.

Any provision in the Contract or any supplement or addendum thereto notwithstanding,
Buyer acknowledges, understands and agrees that all disputes arising out of or related to this
Contract shall be subject to resolution in the United States Bankruptcy Court.

The Buyer is responsible for promptly submitting this Addendum to its lender for
underwriting review so that the GFE, TRID and lender’s instructions will reflect the terms of
the contract.

The terms of this Bankruptcy Short Sale Addendum supersede anything to the contrary in the
Contract or other Addendum.

 

43/s)20

 

Date Chapter 7 Bankruptcy Date
Trustee

 

Date
~ — ( 20-10883 Doc 32-1 Filed 03/13/20 Page 16 of 39
AS “ES Case g

i fbn ——
Cr Qirniov GCAAR Ws
Inclusions/Exclusions Disclosure and Addendum maron ees
Required for use with GCAAR Listing Agreement & Sales Contract .

PROPERTY ADDRESS: 19300 ERIN TREE CT, GAITHERSBURG, MD 20879

WERSONAL PROPERTY AND FIXTURES: The Property includes the following personal property and fixtures, if existing: byift
in Hating and central air conditioning equipment, plumbing and lighting fixtures, sump pump, attic and exhaust fans, storm jfdows,
storm dOGkg,, screens, installed wall-to-wall carpeting, window shades, blinds, window treatment hardware, mounting brackets for
electronics compe nents, smoke and heat detectors, TV antennas, exterior trees and shrubs. Unless otherwise | ays€d to herein, all
surface or wall moufited pleotronis components/devices DO NOT CONVEY. The items checked hetowre conyey. . If more than one of
an item conveys, the numBy gof items i is noted in the blank. y

 

  

  

 

 

 

 

KITCHEN APPLIANCES ~ ELECTRONICS RECREA*FION

Stove/Range teal Alarm System | |e" Hot Tub/Spa, Equipment, & Cover
a Cooktop he Intercom PT Pool Equipment & Cover
| Wall Oven |_| “Yeu. Satellite Dishes Y a a Sauna
| Microwave “a, ya | | Playground Equipment
a Refrigerator Se
| w/ Ice Maker rep OTHER
_ Wine Refrigerator a - Gas s Log a Storage Shed
|_| Dishwasher Le " Ceiling Fans |_| Garage Door Opener
a Disposer la Window Fans te | Garage Door Remote/Fob
|_| Separate Ice Maker ge Window Treatments rf _ Back-up Generator
|_| Separate Freezer ge a . », Radon Remediation System
a Trash Compactoys™ WATER/HVAC |_| “Salar Panels

ge Water Softenet/Conditioner =

LAUNDRY Electronic Air Filter O
: Wasfier Furnace Humidifier

Dryer Window A/C Units [|
EXCLIUGIONS:

 

LEASED ITEMS, LEASED SYSTEMS & SERVICE CONTRACTS: Leased items/systems or service contracts, including but not

limited to: solar panels & systems, appliances, fuel tanks, water treatment systems, lawn contracts, security system and/or monitoring,
and satellite contracts DO NOT CONVEY unless disclosed here:

 

 

CERTIFICATION: Seller certifies that Seller has completed this checklist disclosing what conveys with the Property.

 

 

Seller GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, Date Seller Date

ACKNOWLEDGEMENT AND INCORPORATION INTO CONTRACT: (Completed only after presentation to the Buyer)

The Contract of Sale dated March 4, 2020 between Seller GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI

JEAN, KEMPES JEAN and Buyer
for the Property referenced above is hereby amended by the incorporation of this Addendum.

 

 

 

 

 

Seller (sign only after Buyer) Date Buyer Date

 

 

Seller (sign only after Buyer) Date Buyer Date

 

 

©2017, The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Fonm is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by REALTOR® members only.
Previous editions of this form should be destroyed.
GCAAR # 911 - Inclusions/Exclusions — MC & DC Pagel of 1 9/2017

RE/MAX Elite Services, 11229 Huntover Dr. Rockville, MD 20852 Phone: 301.3465252 Fax: 2405590944 19300 Erin Tree
Nurit Coombe Produced with zipForm® by zipLogix 16070 Fifteen Mile Road, Fraser, Michigan 48026 yayw.zipLogix.com

 
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 17 of 39

ac AS Re

PEAT CANTALieaA streoanecs stations REALTOR® “Seoeusr

MARYLAND RESIDENTIAL PROPERTY DISCLOSURE AND DISCLAIMER STATEMENT
Property Address: 19300 ERIN TREE CT, GAITHERSBURG, MD 20879

Legal Description:

 

NOTICE TO SELLER AND PURCHASER

Section 10-702 of the Real Property Article, Annotated Code of Maryland, requires the seller of certain residential real property to furnish
to the purchaser either (a) a RESIDENTIAL PROPERTY DISCLAIMER STATEMENT stating that the seller is selling the property "as
is" and makes no representations or warranties as to the condition of the property or any improvements on the real property, except as
otherwise provided in the contract of sale, or in a listing of latent defects; or (b) a RESIDENTIAL PROPERTY DISCLOSURE
STATEMENT disclosing defects or other information about the condition of the real property actually known by the seller, Certain
transfers of residential property are excluded from this requirement (see the exemptions listed below).

10-702. EXEMPTIONS. The following are specifically excluded from the provisions of §10-702:
1. The initial sale of single family residential real property:
A, that has never been occupied; or
B. for which a certificate of occupancy has been issued within | year before the seller and buyer enter into a contract
of sale;

2, A transfer that is exempt from the transfer tax under §13-207 of the Tax-Property Article, except land installment contracts
of sales under §13-207(a) (11) of the Tax-Property Article and options to purchase real property under §13-207(a}(12) of
the Tax-Property Article;

3. A sale by a lender or an affiliate or subsidiary of a lender that acquired the real property by foreclosure or deed in lieu of
foreclosure;

4. A sheriff's sale, tax sale, or sale by foreclosure, partition, or by court appointed trustee;

5. A transfer by a fiduciary in the course of the administration of a decedent's estate, guardianship. conservatorship, or trust;

6. A transfer of single family residential real property to be converted by the buyer into use other than residential use or to
be demolished; or ;

7, Asale of unimproved real property. ,

Section 10-702 also requires the owner to disclose information about latent defects in the property that the owner has actual knowledge
of. The owner must provide this information even if selling the property “as is.” "Latent defects" are defined as: Material defects in real
property or an improvement to real property that:
(1) A purchaser would not reasonably be expected to ascertain or observe by a careful visual inspection of the real property; and
(2) Would pose a direct threat to the health or safety of:
(i) the purchaser; or .
(ii) an occupant of the real property, including a tenant or invitee of the purchaser.

MARYLAND RESIDENTIAL PROPERTY DISCLOSURE STATEMENT

NOTICE TO SELLERS: Complete and sign this statement only if you elect to disclose defects, including latent defects, or other information
about the condition of the property actually known by you; otherwise, sign the Residential Property Disclaimer Statement. You may wish to
obtain professional advice or inspections of the property; however, you are not required to undertake or provide any independent
investigation or inspection of the property in order to make the disclosure set forth below. The disclosure is based on your personal
knowledge of the condition of the property at the time of the signing of this statement.

NOTICE TO PURCHASERS: The information provided is the representation of the Sellers and is based upon the actual knowledge of
Sellers as of the date noted. Disclosure by the Sellers is not a substitute for an inspection by an independent home inspection company, and
you may wish to obtain such an inspection. The information contained in this statement is not a warranty by the Sellers as to the condition of
the property of which the Sellers have no knowledge or other conditions of which the Sellers have no actual knowledge.

How long have you owned the property?

 

Property System: Water, Sewage, Heating & Air Conditioning (Answer all that apply)

Water Supply [ ] Public [ ] Well [ ] Other
Sewage Disposal [  ] Public [ ] Septic System approved for (# bedrooms} Other Type

©2018 The Greater Capital Area Association of REALTORS®, Inc.
Previous editions of this Fonn should be destroyed.

GCAAR Fonn #912 - MD - Property Disclosure/Disclaimer Page 1 of 4 O7/18
FORM: MREC/DLLR: Rev 7/31/2018
RE/MAX Elite Services, 11229 Iuntover Dr. Reckville, AID 208$2 Phone: 301.3465252 Fax: 2405590944 19300 Erin Tree

Nurit Coombe Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yawy.zinLogix.com
  
     
  
  
  
     
  
      
   
     
    
  
   
   
 

Case 20-10883 Doc32-1 Filed 03/13/20 Page 18 of 39

 

 

 

 

Garbage Disposal [ ] Yes [ ]No
Dishwasher [ ] Yes { ]No
Yi { ] Oil { ]NaturalGas [  ] Electric [ ] Heat Pump Age [ ] Other
Aty, Conditioning [ ]oil [ ]NaturalGas [  ] Electric [ ] Heat Pump Age [ ] Other
Vater [ ] Oil { | NaturalGas [  ] Electric Capacity Age [  ] Other
“dicate your actual knowledge with respect to the following:
1. FoundatioNAny settlement or other problems? [ ] Yes [ ]No [ ] Unknown
Comments:
2. Basement: Any 1edks or evidence of moisture? [ ] Yes [ ]No [ ] Unknown [ ] Does Not Apply
Comments: aN
3. Roof: Any leaks or evidelige of moisture? [ ] Yes [ ]No [ ] Unknown
Type of Roof: Q Age
Comments: :
Is there any existing fire rejardant treated plywood? [ ] Yes [ ]No [ ] Unknown

Comments:

 

4, Other Structural Systems, including ext
Comments:

Any defects (structural or otherwise)%&
Comments:

erior walls and floors:

[ ] Yes [ ]No [ ] Unknown

5. Plumbing System: Is the system in operating conditi [ ] Yes [ ]No [ ] Unknown

Comments:

 

6. Heating Systems: Is heat supplied to all finished rooms? [ ] Yes [ ]No [ ] Unknown
Comments: .,
Is the system in operating condition? Al] Yes [ ]No [ ] Unknown

Comments:

 

 

7. Air Conditioning System: Is cooling supplied to all finished rooms? r Yes [ ]No [ ]Unknown = [  ] Does Not Apply

Comments: 2
% [  ] Unknown [ ] Does Not Apply

 

Is the system in operating condition? [ ] Yes [ ]No
Comments:

 

8. Electric Systems: Are there any problems with electrical fuses, circuit breakers, 6
[ ] Yes [ ]No [  ] Unknown
Comments:

 

8A. Will the smoke alarms provide an alarm in the event of a power outage? [SM] Yes [ ]No
Are the smoke alarms over 10 years old? { ] Yes [ ]No y
If the smoke alarms are battery operated, are they sealed, tamper resistant units incorpexating a silence/hush button, which
use long-life batteries as required in all Maryland Homes by 2018? [ ] Yes [ ] Now,

Comments: iN

9. Septic Systems: Is the septic system functioning properly? [  ] Yes [ ]No [ ] Unknown [ ] Does Not Apply
When was the system last pumped? Date { ] Unknown

Comments:

 

 

 

  

 

10. Water Supply: Any problem with water supply? [ ] Yes [ ]No [ ] Unknown
Comments:
Home water treatment system: [ ] Yes [ ]No [ ] Unknown
Comments: ~
Fire sprinkler system: {[ ] Yes [ ]No [ ] Unknown [ ] Does Nd®Apply
Comments:
Are the systems in operating condition? [ ] Yes [ ]No [ ] Unknown
Comments:

 

©2018 The Greater Capital Area Association of REALTORS®, Inc.
Previous editions of this Form should be destroyed.
GCAAR Form #912 - MD - Property Disclosure/Disclaimer Page 2 of 4 07/18

FORM: MREC/DLLR: Rev 7/31/2018
Praguced with zipForm® by zipLogix 18070 Fifleen Mile Road, Fraser, Michigan 48026 yawv,zipLogix.com 19300 Erin Tree
     
 
    
      
    
   
  
 
   
 
   
 
 
 
   
    

Case 20-10883 Doc32-1 Filed 03/13/20 Page 19 of 39

11. Insulation:

 

In exterior walls? [ ] Yes [ ]No [ ] Unknown
{In ceiling/attic? [ ] Yes { ]No { ] Unknown
Qany other areas? {[ ] Yes {[ ] Where?
Comments

 

T ] No { ] Unknown
Comments:

Are g guttergr and downspouts in good repair? [ ] Yes [ ]No [ ] Unknown
Comments: ®\

 

 

13. Wood-destroying inst : Any infestation and/or prior damage? [ ] Yes [ ]No [ ] Unknown
Comments:
Any treatments or rep dir"
Any warranties?
Comments:

 

[ ] Yes

No [ ] Unknown
[ ] Yes N

jo [ ] Unknown

-——
—

 

éd materials (including, but not limited to, licensed landfills, asbestos, radon gas, lead-based paint,
nination) on the property? [ ] Yes [ ]No [ ] Unknown

.

14. Are there any hazardous or regulat :
underground storage tanks, or other conta
If yes, specify below
Comments:

 

mienavide alarm installed in the property? »
[ ] Yes [ ]No [ ] Unknown \
Comments:

 

nanenurded easement, except for utilities, on or ‘affecting property? [ ] Yes [ ]No [ ] Unknown
If yes, specify below %
Comments:

 

16A. If you or a contractor have made improvements to the | roperty, were the required permits pulled from the county or
local permitting office? [ ] Yes { ]No {[ Ji
Comments:

 

17. Is the property located in a flood zone, conservation area, wetland “area, Chesapeake Bay critical area or Designated Historic
District? [ ] Yes [ ]No { ] Unknown e
Comments:

 

[ ] Yes [ ] No [ ] Unknown
Comments:

 

19. Are there any other material defects, including latent defects, affecting the physical cot dition of the property?
[ ] Yes [ ]No [ ] Unknown %
Comments:

 

NOTE: Seller(s) may wish to disclose the condition of other buildings on the propertygn a separate RESIDENTIAL
PROPERTY DISCLOSURE STATEMENT. ’

is complete and accurate as of the date signed. The seller(s) further acknowledge that the, have been informed

of their rights and obligations under §10-702 of the Maryland Real Property Article.
Se a

 
 
  

Date

 

)RaLORI JEAN, KEMPES JEAN

Seller(s) Date

 

 

©2018 The Greater Capital Area Association of REALTORS®, Inc.
Previous editions of this Form should be destroyed.
GCAAR Fonn #912 - MD - Property Disclosure/Disclaimer Page 3 of 4
FORM: MREC/DLLR: Rev 7/31/2018
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yayw.zipLogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 20 of 39

The purchaser(s) acknowledge receipt of a copy of this disclosure statement and further acknowledge that they
have been informed of their rights and obligations under §10-702 of the Maryland Real Property Article.

Purchaser Date

Purchaser Date

MARYLAND RESIDENTIAL PROPERTY DISCLAIMER STATEMENT

NOTICE TO SELLER(S): Sign this statement only if you elect to sell the property without representations and
warranties as to its condition, except as otherwise provided in the contract of sale and in the listing of latent defects
set forth below; otherwise, complete and sign the RESIDENTIAL PROPERTY DISCLOSURE STATEMENT.

Except for the latent defects listed below, the undersigned seller(s) of the real property make no representations or
warranties as to the condition of the real property or any improvements thereon, and the purchaser will be
receiving the real property "as is" with all defects, including latent defects, which may exist, except as otherwise
provided in the real estate contract of sale. The seller(s) acknowledge having carefully examined this statement
and further acknowledge that they have been informed of their rights and obligations under §10-702 of the
Maryland Real Property Article.

Section 1-702 also requires the seller to disclose information about latent defects in the property that the seller has
actual knowledge of. The seller must provide this information even if selling the property "as is." "Latent defects"
are defined as: Material defects in real property or an improvement to real property that:
(1) A purchaser would not reasonably be expected to ascertain or observe by a careful visual inspection
of the real property; and
(2) Would pose a direct threat to the health or safety of:
(i) the purchaser; or
(ii) an occupant of the real property, including a tenant or invitee of the purchaser.

Does the seller(s) has actual knowledge of any latent defects? [| ]Yes [ ]No _ Ifyes, specify:

 

 

 

{ , ( a
Te Ls Com Cita GU

 

 

 

 

fr

 

 

Seller Date
GARY R » BANKRUPTCY TRUSTEE FOR LORI JEAN & KEMPES JEAN

Seller Date

 

The purchaser(s) acknowledge receipt of a copy of this disclaimer statement and further acknowledge that they
have been informed of their rights and obligations under § 10-702 of the Maryland Real Property Article.

Purchaser Date

Purchaser Date

©2018 The Greater Capita! Area Association of REALTORS®, Inc.
Previous editions of this Form should be destroyed.

GCAAR Fonm 4912 - MD - Property Disclosure/Disclaimer Page 4 of 4 O7/18
FORM: MREC/DLLR: Rev 7/31/2018

Produced with zipForm@® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yyw. zipLooix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 21 of 39

oc

CACATOA CATAL AACA ag toch en OF AEA REALTOR® Gerontunay

Regulations, Easements and Assessments (REA) Disclosure and Addendum
(Required for all Listing Agreements and Sales Contracts in Montgomery County)

 

 

 

 

The Contract of Sale dated March 4, 2020 » Address 19300 ERIN TREE CT ;
City GAITHERSBURG , State MD Zip 20879 between
Seller GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN and

Buyer is hereby

 

amended by the incorporation of this Addendum, which shall supersede any provisions to the contrary in the Contract.

Notice to Seller and Buyer: This Disclosure/Addendum to be completed by the Seller shall be available to prospective buyers prior to making a
purchase offer and will become a part of the sales contract for the sale of the Property. The information contained herein is the representation of the
Seller. The content in this form is not all-inclusive, and the Paragraph headings of this Agreement are for convenience and reference only, and in no
way define or limit the intent, rights or obligations of the parties, Please be advised that web site addresses, personnel and telephone numbers do
change and GCAAR cannot confirm the accuracy of the information contained in this form. When in doubt regarding the provisions or applicability
of a regulation, easement or assessment, information should be verified with the appropriate government agency. Further information may be
obtained by contacting staff and websites of appropriate authorities:

© Montgomery County Government, 101 Monroe Street, Rockville, MD, 20850.
© Main Telephone Number: 311 or 240-777-0311 (TTY 240-251-4850). Web site: www.MC31LLcom
@ Maryland-National Capital Area Park and Planning Commission (M-NCPPC),
8787 Georgia Avenue, Silver Spring, MD, 20910. Main number: 301-495-4600. Web site: www. me-mncppc.ore
° = City of Rockville, City Hall, 111 Maryland Ave, Rockville, MD 20850.
Main telephone number: 240-3 14-5000. Web site: www.rockvillemd gov

1. D i i EMENT: A property owner may be exemp! from Maryland Residential Property Disclosure Act as
defined in the Maryland Residential Property Disclosure and Disclaimer Statement. Is Seller exempt from the Maryland Residential Property
Arent ¢ NP Ves No , If ng, see altached Maryland Residential Disclosure aud Disclaimer Statement. If yes, reason for exemption:
AUrt f é .

4

 

 

 

 

2. { DETE RS: Pursuant to Montgomery County Code, the Seller is required to have working smoke alarms. Requirements for the
location of the alarms vary according to the year the Property was constructed. For a matrix of the requirements see:
Www. montgomerycountymd,.sov/melts-info/resources/files/la mokealarmmatrix 2013.pdf In addition, Maryland law requires the following
disclosure: This residential dwelling unit contains alternating current (AC) electric service. In the event of a power outage, an alternating current
(AC) powered smoke detector will NOT provide an alarm, Therefore, the Buyer should obtain a dual-powered smoke detector or a baitery-
powered smoke detector. Maryland law requires by 2018 the replacement of all BATTERY-ONLY operated smoke alarms with tamper
resistant units incorporating a silence/iush button and long-life batteries.

     

3. D ‘- ED DWELLIN : Is the Property part ofthe Moderately-Priced Dwelling Unit Program in Montgomery

County, the City of Rockville, or the City of Gaithersburg? [} vate If yes, Seller shall indicate month and year of initial offering:
- If initial offering is after March 20, 1989, the prospective Buyer and Seller should contact the appropriate
jurisdictional agency to ascertain the legal buying and selling restrictions on the Property.

4. RADON DISCLOSURE: Effective October 1, 2016, a radon test must be performed on or before Settlement of a "Single Family Home” in
accordance with Montgomery County Code Section 40-13C (see http://Avww.monteomerycountymd,pov/green/air/radon.himl for details) A
Single Family Home means a single-family detached or attached residential building. Single Family home does not include a residential
unit that is part of a condominium regime or a cooperative housing corporation. The Seller of a Single Family Home (unless otherwise
exempt below) is required to provide the Buyer, on or before Settlement Date, a copy of radon test results performed less than one year before
Seitlement Date, or to permit the Buyer to perform a radon test, but regardless, a radon test MUST be performed.

Is Seller exempt from the Radon Test soso Re (] No. Ifyes, reason for exemption: b .

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capital Area Association of REALTORS®, Inc, and is for use by members only.
Previous editions of this Form should be destroyed.

GCAAR Form #800 — REA Disclosure Page 1 of 8 12/2018

RE/MAX Elite Services, 11229 Huntover Dr. Rockville, MD 20852 Phone: 301.3465252 Fax: 2405590944 19300 Erin Tree
Nusit Coombe Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yawzzipLogix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 22 of 39

Exemptions:

Property is NOT a “Single Family Home"

Transfer is an intra-family transfer under MD Tax Property Code Section 13-207

Sale is by a lender or an affiliate or subsidiary of a lender that acquired the home by foreclosure or deed in lieu of foreclosure
Sale is a sheriff's sale, tax sale or sale by foreclosure, partition or by a court appointed trustee

A transfer by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship or trust,

A transfer of a home to be converted by the buyer into a use other than residential orto be demolished.

Property is located in the Town of Barnesville, Town of Kensington, Town of Poolesville, or City of Rockville.

.

FOR >

?

QF

Ifnot exempt above, a copy of the radon test result is attached [] Yes ["] No. Ifno, Seller will provide the results of a radon test in accordance
with Montgomery County Code Section 40-13C unless the Contract includes a radon contingency. If Buyer elects not to or fails to perform a
radon test, the Seller is mandated to perform the test and provide the results to the Buyer on or before Settlement Date.

NOTE: In order to request Seller to remediate, a radon contingency must be included as part of the Contract.

5, Vv, it i it OY
A. Existing Water and Sewer Service: Refer to the Seller's Water Bills or contact WSSC at 301-206-4001 or City of Rockville at 240-314-8420,
B. Well “aml Septic Locations: Contact the pepartmvent of Permitting Services "DPS", Well and Septic, or visit
¢ ¢ - For well and/or septic field locations, visit
equestaspx, or for homes built before 1978, request an "as
built drawing i in person using DPS's 's "Septic System Location Application® form. Homes built prior to 1960 maybe filed on microfiche, and, if
outside a subdivision, the name of the original owner may be required. An original owner's name can be found among the Land Records at the
County Courthouse. Allow two weeks for the "as built" drawing,
C. Categories: To confirm service area category, contact the Montgomery County Department of Environmental Protection (“DEP")
Watershed Management Division or visit \ erycou

A. Water: Is the Property connected to public water? Dyes No
If no, has it been approved for connection to public water? Yes[_} No[_] Do not know

If not connected, the source of potable water, if any, for the Property is:

  
 

 

 

 

B. Sewer: Is the Property connected to public sewer system? | Yes
If no, answer the following questions:
1 Has it been approved for connection to public sewer? [] Yes[_] NoTe Be. ot know
2. Has an individual sewage disposal system been constructed on Property? Five] No
Has one been approved for construction? HY ol] ne
Has one been disapproved for construction Yes; | No O Do not know
If'no, explain:

 

C. Categories: The water and sewer service area category or categories that currently apply to the Property [is/are (if known)
- This category affects the availability of water and sewer service as follows (if known)

 

D. Recommendations and Pending Amendments (if known):
1, The applicable master plan contains the following recommendations regarding water and sewer service to the Property:

 

2. The status of any pending water and sewer comprehensive plan amendments or service area category changes that would apply
to the Property:

 

 

E. Well and Individual Sewage System: When a Buyer of real property that is located in a subdivision on which an individual sewage
disposal system has been or will be installed receives the copy of the recorded subdivision plat, the Buyer must confirm in writing
by signing snid Plat that the Buyer has received and reviewed the Plat, including any restrictions on the location of initial and
reserve wells, individual sewage disposal systems, and the buildings to be served by any individual sewage disposal system.

 

 

 

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.
GCAAR Form #900 — REA Disclosure Page 2 of 8 12/2018
Produced with zipForm® by zipLogix 18070 Fifleen Mile Road, Fraser, Michigan 48028 yyww.zipLoolx.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 23 of 39

 

 

By signing below, the Buyer acknowledges that, prior to signing the Contract, the Seller has provided the information referenced
above, or has informed the Buyer that the Seller does not know the information referenced above; the Buyer further understands
that, to stay informed of future changes in County and municipal water and sewer plans, the Buyer should consult the County
Planning Board or any appropriate municipal planning or water and sewer agency.

 

 

Buyer Date Buyer Date

 

6. CITY OF TAKOMA PARK: If this property is located in Takoma Park, the Takoma Park Sales Disclosure must be attached. See GCAAR
Takoma Park Sales Disclosure - Notice of Tree Preservation Requirements and Rental Housing Laws.

    

OMEQ us DOM é ASSOCIATION ASSESSMENTS: The Property is located in a []
Homeowners Association with mandatory fees (HOA) (refer to GCAAR HOA Seller Disclosure / Resale Addendum for MD, attached),
and/or (_] Condominium Association (refer to GCAAR Condominium Seller Disclosure / Resale Addendum for MD, attached) and/or []
Cooperative (refer to GCAAR Co-operative Seller Disclosure / Resale Addendum for MD & DC, attached) and/or (J Other (ie:
Homeowners Association/Civic Association WITHOUT dues):

   

 

8. UNDERGROUND STORAGE TANI: For information regarding Underground Storage Tanks and the procedures for their removal or
abandonment, contact the Maryland Departmentpf the Environment or visit www mdestate:md.us Does the Property contain an UNUSED
underground storage tank? [_] Yes(_] Not Pentre If yes, explain when, where and how it was abandoned:

 

v

9. DEFERRED WATER AND SEWE E ENT:
A. Washin ; i d ‘ ULAR
Are there any potential Front Foot Benefit Charges (FFBC) or deferred water and sewer charged for which the buyer may
become liable which do not appear on the attached property tax bills? [_] Yes[_]No
If yes, EITHER [the Buyer agrees to assume the future obligations and pay future annual assessments in the amount of $
OR [_]Buyer is hereby advised that a schedule of charges has not yet been established by the water and
sewer authority, OR(_]a local jurisdiction has adopted a plan to benefit the property in the future.

 

 

Are the: deferred water and sewer charges paid to a Private Utility Company which do NOT appear on the attached property tax
bills? es C] No. If yes, complete the following: .

 

EFFECTIVE OCTOBER 1, 2016: NOTICE REQUIRED BY MARYLAND LAW REGARDING DEFERRED WATER AND
SEWERCHARGES (UL h<c\

This Property is subject to a fee or assessment that purports te cover or defray the cost of installing or maintaining during
construction all or part of the public water or wastewater facilities constructed by the developer. This fee or assessment is
$ payable annually in (month) until (date) to
(name and address) (hereafter called lienholder"). There may be a right of
prepayment or a discount for early prepayment, which may be ascertained by contacting the licnholder. This fee or assessment is a
contractual obligation between the lienholder and each owner of this Property, and is not in any way a fee or assessment imposed
by the county in which the Property is located.

 

 

If a Selter subject to this disclosure fails to comply with the provisions of this section:

(1) Prior to Settlement, the Buyer shall have the right to rescind the contract and to receive a full refund of all deposits paid on
account of the contract, but the right of rescission shall terminate 5 days after the Seller provides the Buyer with the notice in
compliance with this section

(2) Fellowing Settlement, the Seller shall be liable to the Buyer for the full amount of any open lien or assessment.

 

 

 

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.
GCAAR Form #800 — REA Disclosure Page 3 of 8 12/2018
Produced with zipFerm® by zipLagix 18070 Fikeen Mile Road, Fraser, Michigan 48026 sywwzioLogix.com 19300 Erin Tree

 
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 24 of 39

10. SPECIAL PROTECTION AREAS (SPA):
Refer to http/Avww.montgomeryplanning.ore/environment/spy/fag.shtm for an explanation of the "SPA" legislation and a map detailing

protected areas. To determine if a particular property (which is located close to protected areas as designated on this map) is located within the
boundaries of a "SPA," contact: spa@mmeppc-me.ore , or call 301-495-4540.

 

Is this Property located in an area designated as a Special Protection Area? [_] Yes
If yes, special water quality measures and certain restrictions on land uses and imperyious surfaces may apply.
Under Montgomery County law, Special Protection Area (SPA) means a geographic area where:

A. Existing water resourecs, or other environmental features directly relating to those water resources, are of high quality or are
unusually sensitive;
B. Proposed land uses would threaten the quality or preservation of those resources or features in the nbsence of special water quality
protection measures which are closely coordinated with appropriate land use controls. An SPA may be designated in:
(1) a land use plan;
(2) the Comprehensive Water Supply and Sewer System Plan;
(3) a watershed plan; or
{4) a resolution adopted after at least fifteen (15) days' notice and a public hearing.

The Buyer acknowledges by signing this disclosure that the Seller has disclosed to the Buyer the information contained in Sections A
and B before Buyer executed a contract for the above-referenced Property. Further information is available from the staff and website
of Maryland-National Capital Area Park and Planning Commission (M-NCPPC).

 

 

 

Buyer Buyer

 

 

11. PROPERTY TAXES: Each property in Montgomery County, MD is assessed for annual real property taxes based on several different
components. A copy of the tax bill will reflect which categories and components are applicable to this Property, including, whether the Property
is located in a municipality, a special taxing district, a development district, a proposed development district, and/or whether this Property is
subject to a special area tax or any WSSC front foot benefit charges. Definitions and explanations of each of these categories can be obtained at

the Montgomery County Department of Finance website in the “Frequently Asked Questions" section located at
www, montgomerycountymd.gov/apps/tax and select "FAQ". Additional information relating to taxes and the assessment and appeal process can
be located at www.dat state, md,us/sdatweb/taxassess him! - this provides tax information from the State of Maryland,

A. Current Tax Bill: IN ACCORDANCE WITH MONTGOMERY COUNTY CODE SECTION 40-12C, THE SELLER(S) MUST
ATTACH HERETO A COPY OF THE CURRENT REAL PROPERTY TAX BILL FOR THIS PROPERTY. A copy of the tax bill

for this Property can be obtained at www.montgomerycountymd,gov/anns/tax.

B. Estimated Property Tax & Non-Tax Charges: IN ADDITION, SELLER(S) ARE REQUIRED TO PROVIDE POTENTIAL
BUYERS WITH THE ESTIMATED PROPERTY TAX AND NON-TAX CHARGES FOR THE FIRST FULL FISCAL YEAR OF
OWNERSHIP. Information relative to this estimate, including how it was calculated and its significance to Buyers can be obtained at

www. montgomerycountymd,.gov/estimatedtax.

/ Buyer acknowledges receipt of both tax disclosures.
Buyer's Initials

12. eV Ei PMITE e i ie ir *
A Development District is a special taxing district in which owners of properties pay an additional tax or assessment in order to pay for public
improvements within the District. Typically, the Development District Special Tax will increase approximately 2% each July 1. For more
information, please contact the Montgomery County Department of Finance. FAQ's regarding Development Districts can be viewed at
Miv2.monteomerycountymd. pov/estimatedtax, spxit . Seller shall choose one of the following:

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form Is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.

GCAAR Form #800 — REA Disclosure Page 4 of 8 12/2018

Producad with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48028 yywwwziplogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 25 of 39

C] The Property is located in an EXISTING Development District; Each year the Buyer of this Property must pay a special

assessment or special tax imposed under Chapter 14 of the Montgomery County Code, in addition to all other taxes and assessments

that are due. As of the date of execution of this disclosure, the special assessment or special tax on this Property is

$ each year. A map reflecting Existing _ Development Districts can be obtained at
: pome estimatedtas g

 

OR

[] The Property is located in 9 PROPOSED Development District: Each year the Buyer of this Property must pay a special

assessment or special tax imposed under Chapter 14 of the Montgomery County Code, in addition to all other taxes and assessments
that are due. The estimated maximum special assessment or special | tax is $ each n year. A map reflecting
Proposed Development Districts can be obtained at x estimate is

 

OR

pm Property is not located in an existing or proposed Development District.

13, TAX BENEFIT PROGRAMS:

The Property may currently be under a tax benefit program that has deferred taxes due on transfer or may require a legally binding commitment
from Buyer to remain in the program, such as, but not limited to:

A. Forest Conservation and Management Program (FC&MP): Buyer is hereby notified that a property under a Maryland Forest
Conservation Management Agreement (FCMA) could be subject to recapture/deferred taxes upon transfer. Is the Property under
FCMA?(_] Yes Aer yes, taxes assessed shall be paid by [_]the Buyer OR [_] the Seller.

B. Agricultural Program: Is the Property subject to agricultural transfer taxes? (ves yes, taxes assessed as a result of the
transfer shall be paid by [Jthe Buyer OR [the Seller. Confi if applicable to this Property at

w si sfh

Cc. T; it P : Does the Seller have reduced property taxes from any government program?
] Yes YING. If yes, explain:

 

14. RECORDE DIVISION PF
Plats are available at the MNCPPC or at the Judicial Center, Room 218, 50 Maryland Avenue, Rockville, MD or at 240-777-9477. in order to
obtain a plat you will be required to supply the Lot, Block, Section and Subdivision, as applicable, for the property. Plats are also available

 

online at http: v.monteomeryplanning.ore/in or at yyw. plats.net . Buyers shall check ONE of the following:
oO A. Unimproved Lot and New Construetion: If the Property is an unimproved lot or a newly

constructed house being sold for the first time, the Buyer shall be provided a copy of the recorded
subdivision plat prior to entering into a contract. Buyer hereby acknowledges reccipt of a copy
of the recorded subdivision plat.

OR

- Resnle/Actknowledged Receipt: If the Property is not an unimproved lot or a newly constructed
house (i.e. resale), the Buyer may, in writing, waive receipt of a copy of such plat at the time of

execution of the Contract, but shall, prior to or at the time of Settlement, be provided with a copy

/ of the subdivision plat. The subdivision plat is not intended as a substitute for examination of

Buyer's Initials title and does not show every restriction and easement, Buyer hereby acknowledges receipt of a
copy of the recorded subdivision plat.

OR

Oo C. Resale/Wnived Receipt: For Resale properties only, Buyer hereby waives receipt of a copy
, of such plat at time of execution of contract, but shall, prior to or at the time of Settlement,

be provided a copy of the subdivision plat.

 

 

 

©2018 The Greater Capita! Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.
GCAAR Form #800 — REA Disclosure Page 5 of 8 12/2018
Produced with zipFormy® by zipLogix 18070 Fifteen Milo Road, Fraser, Michigan 48026 ywyzipLooix.com 19390 Esin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 26 of 39

   

15.

   
  
 

This Property D is not subject to the Agricultural RESERVE Disclosure Notice requirements. These disclosures are contained in
GCAAR Agricultural Zone Disclosure Notice, which must be provided to potential buyers prior to entering into a contract for the purchase
and sale of a property that is subject to this Agricultural Reserve Disclosure requirement. Additional information can be obtained at

. ff 7 . J

16. NOTICE CONCERNING CONSERVATION EASEMENTS: This property [7] is ee subject to a Conservation Easement. If
applicable, GCAAR Conservation Easements Addendum Is ‘hereby provided. See
p l B.org/e ent f htm for easement locator map.

 

17. GROUND RENT:
This property ([] is she not subject to Ground Rent. See Property Subject to Ground Rent Addendum,

18. i :

Check questionable properties’ status with the Montgomery County Historic Preservation Commission (301-563-3400) or go to
to check applicability. Buyers of property located in the City of Rockville should be
advised that structures that are 50 years old or older, or which may be otherwise significant according to criteria established by the Rockville
Historic District Commission, should be notified prior to purchase that demolition and building permit applications for substantial alteration
will trigger an evaluation and approval process. This process may result in the property being designated a historic site, and if so, any exterior
alterations must be reviewed and approved.

 

 

A. City of Rockville: Montgomery County Code §40-12A has been adopted by the City of Rockville.
B. City of Gaithersburg: Montgomery County Code §40-12A has been adopted by the City of Gaithersburg at City Code §2-6.
C. Other: Contact the local municipality to verify whether the Property is subject to any additional local ordinance

 

 

Has the Property been designated as an historic site in the master plan for historic preservatjon? CT) vse
Is the Property located in an area designated as an historic district in that plan? [_] ves

Is the Property listed as an historic resource on the County location atlas of historic sites?| | Yi wat

Seller has provided the information required of Sec 40-12A as stated above, and the Buyer understa hat special restrictions on land uses and
physical changes may apply to this Property, To confirm the applicability of this County Code (Sec 40-12A) and the restrictions on land uses

and physical changes that may apply, contact the © staff of the County Historic Preservation Commission, 301-563-3400, Ifthe Property is located

 

 

 

Buyer Buyer

 

19. MARYLAND FOREST CONSERVATION LAWS:

A. Forest Conservation Law: The Buyer is notified that the cutting, clearing, and grading of more. than 5,000 square feet of forest or any

cuamnpion tree on the Property i is subject to the requirements of the Forest Conservation Law. The Buyer is required to comply with the

a A : de. In order to assure compliance with the Jaw, the Buyer is notified

of the need to contact the Countywide Environmental Planning Division of the Maryland-National Capital Park and Planning

Commission (M-NCPPC), whether it means obtaining a written exemption from the Forest Conservation Laws from M-NCPPC or

obtaining approval of a Natural Resource Inventory/Forest Stand Delineation Plan, Forest Conservation Plan, or Tree Save Plan prior to

cutting, clearing, and grading of more than 5,000 square feet of forest, obtaining a grading or sediment control permit, or developing the

Property. Further, Seller represents and warrants that no activities have been undertaken on the Property in violation of the Forest

Conservation Law and that if such activities have occurred in violation of the applicable law, that Seller has paid all of the penalties
imposed and taken all of the corrective measures requested by M-NCPPC.

B. Forest Conservation Easements: Seller represents and warrants that the Property (ji is not currently subject to a recorded Category
1 or Category II Forest Conservation Easement, Management Agreement or an approved Farest Conservation Plan, Tree Save Plan, or any
other plan requiring the protection of natural areas, or any other pending obligation binding the owner of the Property under Forest
Conservation Law requirements. If the Property is encumbered by any such easement or plan, attach a copy of the plat or recorded
document (if available).

 

20. AIRPORTS AND HELIPORTS: The following list of airports and heliports includes those in Montgomery County and the surrounding area
that may be within a five-mile radius of the Property. This list was compiled from data provided by the Washington Airports District Office of
the Federal Aviation Administration and was current as of 8/1/2018. Buyer should be aware of the fact that most properties in Montgomery
County are within fi ive (5) tniles ofan airport or heliport installation. Refer to the FAA website for a current list:

 

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capita! Area Association of REALTORS®, Inc. and Is for use by members only.
Previous editions of this Form should be destroyed.
GCAAR Form #900 — REA Disclosure Page 6 of 8 12/2018
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 syav.zipLogix.com 19300 Erin Tree

 
Case 20-10883 Doc32-1 Filed 03/13/20 Page 27 of 39

 

 

    

       
  

          
   

   

    

Hatevtond ae . \ ]
) qo f ~ ay '

a a “3

ere ca [ jot

es Nw

 

   
 

PAS Oey pi

 
  

 

 

 

 

° . Fautsx im “we ek :
fadiey Springs _§ finde Te wy - Paw ¥ Ay , wy
MONTGOMERY COUNTY
1. Walter Reed Nattonal Medical Center Heliport, 8901 Rockville 7. Maryland State Police Heliport, 7915 Montrose Road,
Pike, Bethesda, MD 20889 Rockville, MD 20854
2. Davis Airport, 7200 Hawkins Creamery Road, Laytonsville, MD 8. Montgomery County Airpark, 7940 Airpark Road, Gaithersburg,
20879 MD 20879
3. Dow Jones & Company, Inc., 1 1501 Columbia Pike, Silver Spring, 9, Shady Grove Adventist Hospital, 9901 Medical Center Drive,
MD 20904 Rockville, MD 20850
4, Federal Support Center Heliport, 5321 Riggs Road, Gaithersburg, 10. Suburban Hospital, 8600 Old Georgetown Road, Bethesda, MD
MD 20882 20814
§. Flying M Farms, 2470! Old Hundred Road, Comus, MD 20842 11. Washington Adventist Hospital, 7600 Carroll Avenue, Takoma Park,
6. IBM Corporation Heliport, 18100 Frederick Avenue, Gaithersburg, MD 20912
MD 20879 12. Holy Cross Hospita?, 1500 Forest Glen Road, Silver Spring, MD,
20910
13. Holy Cross Germantown, 19801 Observation Dr, Germantown, MD
20876
©2018 The Greater Capita! Area Association of REALTORS®, Inc.
This Recommended Form Is the property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this Form should be destroyed.
GCAAR Form #800 — REA Disclosure Page 7 of 8 12/2018

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywwv.ziplonix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 28 of 39

PRINCE GEORGE'S COUNTY 25, Metropolitan Police, Dist.2, 3320 Idaho Avenue, NW, 20007
14. Citizens Bank Helipad, 14401 Sweitzer Lane, Laurel, MD 20707 26. Metropotitan Police, Dist.3, 1620 V Street, NW, 20007
15, College Park, 1909 Cpl Frank Scott Drive, College Park, MD 20740 27. Metropolitan Police, Dist.5, 1805 Bladensburg Road, NE, 20002
16. The Greater Laurel Beltsville Hospital, 7100 Contee Road, Laurel, 28. National Presbyterinn Church, 4101 Nebraska Avenue, NW,
MD 20707 20016
29. Sibley Memorial Hospital, 5255 Loughboro Road, NW, 20016
FREDERICK COUNTY 30. Police Harbor Patrol Branch, Water St, SW, 20024
17. Faux-Burlams Airport, 9401 Ball Road, [jamsville, MD 21754 31. Steuart Office Pad, Steuart Petroleum Co., 4640 40th Street, NW,
18 Hamsville Airport, 9701C. Reichs Ford Road, Ijamsville, MD 21754 20016
19. Stol-Crest Airfield, 3851 Price's Distillery Road, Urbana, MD 21754 32, Former Washington Post Building, 1150 15th Street, NW, 20017
CARROLL COUNTY VIRGINIA
20, Walters Airport, 7017 Watersville Road, Mt. Airy, MD 21771 33. Ronnlt Rengan Washington National Airport, Arlington County
20001
DISTRICT OF COLUMBIA 34, Leesburg Executive, 1001 Sycolin Road, Leesburg, 22075
21, Bolling Air Foree Base, 238 Brookley Avenue, SW, 20032 35. Loudoun Hospital Center, 224 Cornwall, NW, Leesburg,
22. Children's National Medical Center, 111 Michigan 22075
Avenue, NW, 20010 36, Dulles International Airport, | Saarinen Cir, Dulles, VA
23. Washington Hospital Center, 110 Irving Street, NW, 20010 20166
24, Georgetown University Hospital, 3800 Reservoir Road, NW, 20007
21. ENERGY EFFICIENCY DISCLOSURE NOTICE: Before signing a contract for the sale of a single-family home (single-family attached,
including condominiums or detached residential building), Sellers of Montgomery County properties must provide Buyers with the following:
A. Information Disclosure: Information about home energy efficiency improvements, including the benefit of conducting a home energy
audit, Buyers should visit the following websites for this information:

 

/Eiles/energ

 

ee UTE

  

p

B. Usage History: Has the home been owner-occupied for the immediate prior 12 months? [] Yes (_] No If property has been owner-
occupied for any part of the past 12 months, Seller must provide copies of electric, gas and home heating oil bills OR cost and usage
history for the single-family home for that time. Sellers may use GCAAR Utility Cost and Usage History Form to disclose the utility

costs and usage history.

 

By signing below, Seller acknowledges he has carefully examined this form, and that the information is complete, accurate, and current to the best of

als 2o

GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES

 

 

 

 

 

Seller Date Buyer Date

©2018 The Greater Capital Area Association of REALTORS®, Inc.
This Recommended Form is the property of the Greater Capital Area Association of REALTORS®, Inc. and Is for use by members only.
Previous editions of this Form should bs destroyed.

GCAAR Form #800 — REA Disclosure Page 8 of 8 12/2018

Produced with zipForm® by zipLogix 18070 Fifleen Mile Road, Fraser, Michigan 48026 sywyw.zipLogic.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 29 of 39

  

fre

STATE OF MARYLAND
REAL ESTATE COMMISSION

Understanding Whom Real Estate Agents Represent

THIS NOTICE IS NOT A CONTRACT

in this form "seller" includes “landiord"; "buyer" includes "tenant"; and “purchase" or "sale" includes "lease"
Agents Who Represent the Seller

Seller's Agent: A seller's agent works for the real estate company that lists and markets the property for the
sellers and exclusively represents the sellers. A Seller's agent may assist the buyer in purchasing the property,
but his or her duty of loyalty is only to the sellers.

Subagent: A Subagent means a licensed real estate broker, licensed associate real estate broker, or licensed real
estate salesperson who is not affiliated with or acting as the listing real estate broker for a property, is not a
buyer's agent, has an agency relationship with the seller, and assists a prospective buyer in the acquisition of
real estate for sale in a non-agency capacity. The subagent works for a real estate company different from the
company for which the seller's agent works. The subagent can assist a buyer in purchasing a property, but his or
her duty of loyalty is only to the seller.

If you are viewing a property listed by the company with whom the agent accompanying you is affiliated,
and you have not signed a Buyer Agency Agreement and a “Consent for Dual Agency” form, that agent is

representing the seller
Agents Who Represent the Buyer

Buyer's Agent: A buyer may enter into a written contract with a real estate broker which provides that the
broker will represent the buyer in locating a property to buy. The agent from that broker's company is then
known as the buyer's agent. The buyer's agent assists the buyer in evaluating properties and preparing offers and
developing negotiation strategies and works in the best interest of the buyer. The agent's fee is paid according to
the written agreement between the broker and the buyer. If you as a buyer wish to have an agent represent you,
you must enter into a written buyer agency agreement.

Dual Agents

The possibility of dual agency arises when the buyer's agent and the seller's agent both work for the same real
estate company, and the buyer is interested in property listed by that company. The real estate broker or the
broker's designee, is called the "dual agent." Dual agents do not act exclusively in the interests of either the
seller or buyer, and therefore cannot give undivided loyalty to either party. There may be a conflict of interest
because the interests of the seller and buyer may be different or adverse.

If both seller and buyer agree to dual agency by signing a Consent For Dual Agency form, the "dual agent"
(the broker or the broker's designee) shall assign one agent to represent the seller (the seller's "intra-company
agent") and another agent to represent the buyer (the buyer's "intra-company agent"). Intra-company agents are
required to provide the same services to their clients that agents provide in transactions not involving dual

agency, including advising their clients as to price and negotiation strategies.

PI of2

RESMAX Elite Services, 11229 Huntover Dr. Rockville, MD 20852 Phona: 301.3465252 Fax: 2405590944 19300 Erin Tree
Nurit Coombe Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yyw .zipLogix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 30 of 39

If either party does not agree to dual agency, the real estate company must withdraw the agency agreement
for that particular property with either the buyer or seller, or both. If the seller's agreement is terminated, the
seller must then either represent him or herself or arrange to be represented by an agent from another real estate
broker/company. If the buyer's agreement is terminated, the buyer may choose to enter into a written buyer
agency agreement with a different broker/company. Alternatively, the buyer may choose not to be represented
by an agent of his or her own but simply to receive assistance from the seller's agent, from another agent in that
company, or from a subagent from another company.

No matter what type of agent you choose to work with, you have the following rights and responsibilities in
selling or buying property:
>Real estate agents are obligated by law to treat all parties to a real estate transaction honestly and fairly.
They must exercise reasonable care and diligence and maintain the confidentiality of clients. They must not
discriminate in the offering of properties; they must promptly present each written offer or counteroffer to
the other party; and they must answer questions truthfully.

>Real estate agents must disclose all material facts that they know or should know relating to a property. An
agent's duty to maintain confidentiality does not apply to the disclosure of material facts about a property.

>All agreements with real estate brokers and agents must be in writing and explain the duties and
obligations of both the broker and the agent. The agreement must explain how the broker and agent will be
paid and any fee-sharing agreements with other brokers.

>You have the responsibility to protect your own interests. You should carefully read all agreements to
make sure they accurately reflect your understanding. A real estate licensee is qualified to advise you on
real estate matters only. If you need legal or tax advice, it is your responsibility to consult a licensed
attorney or accountant.

Any complaints about a real estate licensee may be filed with the Real Estate Commission at 500 North Calvert
Street, Baltimore, MD 21202. (410) 230-6205

We, the [y]Sellers/Landlord [ ]Buyers/Tenants acknowledge receipt of a copy of this disclosure and
that REMAX ELITE SERVICES (firm name)
and NURIT COOMBE (salesperson) are working as:

(You may check more than one box but not more than two)
[x] sellerMandlord's agent
{_]subagent of the Seller

[_]buyf#’s/tenant's agent te
amb — # (Date) Signature (Date)

GARY ROSEN, BANKRUPTCY TRUSTEE FOR LORI JEAN & KEMPES JEAN
OR ck ae ok de ok ae oR KR BOAR eR Re RR kok ok ok ok ok ok ok kok ok

 

 

 

I certify that on this date I made the required agency disclosure to the individuals identified below and they were unable or unwilling
to acknowledge receipt of a copy of this disclosure statement

 

 

 

Name of Individual to whom disclosure made Name of Individual to whom disclosure made
Agent's Signature (Date)
P2of2 Rev. 8/16/16 (11/1/16)

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywywziploaix.com 19300 Evin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 31 of 39

 

STATE OF MARYLAND
REAL ESTATE COMMISSION

Consent for Dual Agency

(In this form, the word “seller" includes “landlord"; “buyer” includes "tenant"; and “purchase” or "sale" includes "lease")

When Dual Agency May Occur
The possibility of Dual Agency arises when:

1) The buyer is interested in a property listed by a real estate broker; and

2) The seller's agent and the buyer's agent are affiliated with the same real estate broker.

Important Considerations Before Making a Decision About Dual Agency

A broker or broker's designee, acting as a dual agent does not exclusively represent either the seller or buyer;
there may be a conflict of interest because the interests of the seller and buyer may be different or adverse. As a
dual agent, the real estate broker does not owe undivided loyalty to either the seller or buyer.

’ Before the buyer and seller can proceed to be represented by a broker acting as a dual agent, they must both

sign Consent for Dual Agency, If the buyer has previously signed Consent for Dual Agency, the buyer must
affirm the buyer's consent for the purchase of a particular property before an offer to purchase is presented to
the seller. If the seller has previously signed Consent for Dual Agency, the seller must affirm the seller's consent for
the sale of the property to a particular buyer before accepting an offer to purchase the property. The
affirmation is contained on Page 2 of this form. .

Your Choices Concerning Dual Agency

In a possible dual agency situation, the buyer and seller have the following options:

1.

Consent in writing to dual agency. If all parties consent in writing, the real estate broker or the broker's
designee (the “dual agent”) shall assign one real estate agent affiliated with the broker to represent the seller
(the seller's “intra-company agent”) and another agent affiliated with the broker to represent the buyer (the
buyer's “intra-company agent”). Intra-company agents are required to provide the same services to their
clients that agents provide in transactions not involving dual agency, including advising their clients as to
price and negotiation strategy.

Refuse to consent to dual agency. If either party refuses to consent in writing to dual agency, the real
estate broker must terminate the brokerage relationship for that particular property with the buyer, the seller,
or both. If the seller's agreement is terminated, the seller must then either represent him or herself or arrange
to be represented by another real estate company. If the buyer's agreement is terminated, the buyer may
choose not to be represented by an agent of his or her own but simply to receive assistance from the seller's
agent, from another agent in that company, or from a subagent from another company. Alternatively, the
buyer may choose to enter into a written buyer agency agreement with a different broker/company.

1 of 2

RE/MAX Elite Services, 11229 Huntover Dr. Rockville, MD 20352 Phone: 301.3465252 Fax; 2405590944 19300 Erin Tree
Nurlt Coombe Produced with zipForm® by zipLogix 18070 Fiteen Mile Road, Fraser, Michigan 48026 ywyww.ziplogix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 32 of 39

Duties of a Dual Agent and Intra-Company Agent

Like other agents, unless the client gives consent to disclose the information, dual agents and intra-company
agents must keep confidential information about a client's bargaining position or motivations. For example,
without written consent of the client, a dual agent or intra-company agent may not disclose to the other party, or
the other party's agent:

1) Anything the client asks to be kept confidential; *

2) That the seller would accept a lower price or other terms;

3) That the buyer would accept a higher price or other terms;

4) The reasons why a party wants to sell or buy, or that a party needs to sell or buy quickly; or
5) Anything that relates to the negotiating strategy of a party.

* Dual agents and intra-company agents must disclose material facts about a property to all parties.

How Dual Agents Are Paid
Only the broker receives compensation on the sale of a property listed by that broker.

If a financial bonus is offered to an agent who sells property that is listed with his/her broker, this fact must be
disclosed in writing to both the buyer and seller.

 

Consent for Dual Agency

] have read the above information, and I understand the terms of the dual agency. I understand that I do not have
to consent to a dual agency and that if I refuse to consent, there will not be a dual agency; and that I may
withdraw the consent at any time upon notice to the dual agent. I hereby consent to have

REMAX ELITE SERVICES act as a Dual Agent for me as the

(Firm Name)
19300 ERIN TREE CT
_X_ Seller in the sale of the property at: GAITHERSBURG, MD 20879

___ Byer in the purchase of a property listgd fogsale with the above-referenced broker.

 

Signature Date

 

 

AFFIRMATION OF PRIOR CONSENT TO DUAL AGENCY
° The undersigned Buyer(s) hereby affirm(s) consent to dual agency for the following property:

19300 ERIN TREE CT, GAITHERSBURG, MD 20879
Property Address

 

 

Signature Date Signature Date

© The undersigned Seller(s) hereby affirm(s) consent to dual agency for the Buyer(s) identified below:

 

Name(s) of Buyer(s)

 

Signature Date Signature Date
GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN

2 of 2 Rev. 8/16/2016 eff. (10/1/16)
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 swvwziplogix.com 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 33 of 39

oc ABR i

(CATASTR CARTEL SPEA STLOCUTOR EF MERTENS

Notification of Dual Agency Within a Team in Maryland

Under Maryland law, a team that provides real estate brokerage services must consist of two or more
associate brokers or sales persons, or a combination of the two, who:

1. work together on a regular basis;

2, represent themselves to the public as being part of one entity; and

3. Designate themselves by a collective name such as "team" or "group."

The team operates within a brokerage, and team members are supervised by a team leader as well as by the
broker, and, if they work in a brokerage branch office, by the branch office manager.

The law permits one member of a team to represent the buyer and one member to represent the seller in the
same transaction only if certain conditions are met. If both parties agree, the broker of the real estate
brokerage with which the salespersons or associate brokers are affiliated may designate one team member as
the intracompany agent for the buyer and another team member as the intracompany agent for the seller. No
one else may make that designation.

 

The law also requires that the buyer and seller each be notified in writing that the two agents are
members of the same team, and that the team could have a financial interest in the outcome of the
transaction in addition to any financial benefit obtained by selling one of the broker's own listings.
THIS FORM CONSTITUTES YOUR NOTICE OF THOSE FACTS.

Dual agency may occur only if both parties consent to it, and sign the Consent for Dual Agency form
prescribed by the Real Estate Commission. If you have concerns or questions about being represented by a
team member when another team member represents the other party, you should address these to the broker
or branch office manager before signing the Consent form.

This form must be presented to the buyer and seller at the time that the real estate licensee presents the

disclosure of agency relationships. For the seller, that should occur no later than when the seller signs the
listing agreement. For the buyer, that should occur no later than the initial scheduled showing of property.

ACKNOWLE NNT OF RECEIPT OF NOTICE

I/we acknowlgig§ receipt of the Notification of Dual Agency withing Team.
4]s]o
a

Gary Rosen Bakkrygfty Trustee for Lori Jean & Kempes Jean Date

‘

 

Date

©2010,The Greater Capital Area Association of REALTORS®. Inc.
This recommended form is property of the Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous New Homes Sales Contracts should be destroyed.
GCAAR Form #1006 - Dual Agency Within a Team-MD Page | of 1 10/10

RE/MAX Elite Services, 11229 Huntover De. Rockville, MD 20852 Phone: 301.3465252 Fax: 2405890944 19300 Erin Tree
Nurit Coombe Produced with 2ipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yanyzioLoabccom
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 34 of 39
=

CALIEN Codie ath StS0Cd aw er eALERTS

  

 

puns HOwTIS:
cromant

REALTOR®

NOTICE TO BUYER AND SELLER OF BUYER'S RIGHTS AND SELLER'S OBLIGATIONS UNDER
MARYLAND'S SINGLE FAMILY RESIDENTIAL PROPERTY CONDITION DISCLOSURE LAW

ADDENDUM # dated to the Contract of Sale between
Buyer
and Seller GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN for the Property
known as 19300 ERIN TREE CT, GAITHERSBURG, MD 20879 .

 

NOTE: This notice does not apply to: (1) the initial sale of single family residential property which has never been occupied, or for which a
certificate of occupancy has been issued within one year prior to the date of the Contract; (2) a transfer that is exempt from the transfer tax under
Subsection 13-207of the Tax-Property Article, except land installments contracts of sale under Subsection 13-207(a)(11) of the Tax-Property
Article and options to purchase real property under Subsection 13-207(a){ 12) of the Tax-Property Article; (3) a sale by a tender or an affiliate or
subsidiary of a lender that acquired the real property by foreclosure or deed in lieu of foreclosure; (4) a sheriff's safe, tax sale, or sale by
foreclosure, partition or by court appointed trustee; (5) a transfer by a fiduciary in the course of the administration of a decedent's estate,
guardianship, conservatorship, or trust; (6) a transfer of single family residential real property to be converted by the buyer into a use other than
residential use or to be demolished; or (7) a sale of unimproved rea! property.

Section 10-702 of the Real Property Article of the Annotated Code of Maryland (“Section 10-702”) requires that a seller
of a single family residential property (“the property”) deliver to each buyer, on or before entering into a contract of sale,
on a form published and prepared by the Maryland Real Estate Commission, EITHER:

(A) A written property condition disclosure statement listing all defects including latent defects, or information of
which the seller has actual knowledge in relation to the following:
(i) Water and sewer systems, including the source of household water, water treatment systems, and sprinkler
systems;
(ii) Insulation;
(iii) Structural systems, including the roof, walls, floors, foundation and any basement;
(iv) Plumbing, electrical, heating, and air conditioning systems;
(v) Infestation of wood-destroying insects;
(vi) Land use matters;
(vii) Hazardous or regulated materials, including asbestos, lead-based paint, radon, underground storage tanks,
and licensed landfills;
(viii) Any other material defects, including latent defects, of which the seller has actual knowledge;
(ix) Whether the smoke alarms:
1. will provide an alarm in the event of a power outage;
2, are over 10 years old; and
3. if battery operated, are sealed, tamper resistant units incorporating a silence/hush button and use long-
life batteries as required in all Maryland homes by 2018; and
(x) If the property relies on the combustion of a fossil fuel for heat, ventilation, hot water, or clothes dryer
operation, whether a carbon monoxide alarm is installed on the property.

“Latent defects” under Section 10-702 means material defects in real property or an improvement to real property that:

(i) A buyer would not reasonably be expected to ascertain or observe by a careful visual inspection, and
(ii) Would pose a threat to the health or safety of the buyer or an occupant of the property, including a tenant or
invitee of the buyer;
OR
(B) A written disclaimer statement providing that:
(i) Except for latent defects of which the seller has actual knowledge, the seller makes no representations or
warranties as to the condition of the real property or any improvements on the real property; and
(ii) The buyer will be receiving the real property “as is,” with all defects, including latent defects, that may exist,
except as otherwise provided in the contract of sale of the property.
©2016,The Greater Capital Area Association of REALTORS®, Inc.
This recommended form is the properly of The Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.

Previous editions of those forms should be destroyed.

GCAAR Form # 1342 Notice to Parties, Property Disclosure - MC Page | of 2 3/2016
RE/MAX Elite Services, 11229 Huntover Dr. Rockyilte, AID 20852 Phone: 301,3465252 Fax: 2405590945 19300 Erin Tree
Nurit Coombe Produced wilh zipFormn@ by zipLogix 18070 Fifleen Mile Road, Fraser, Michigan 48026 ywyavzipLogix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 35 of 39

At the time the disclosure or disclaimer statement is delivered to you (“the buyer”), you are required to date and sign a
written acknowledgement of receipt on the disclosure or disclaimer statement which shall be included in or attached to

the contract of sale.

Section 10-702 further provides that a buyer who receives the disclosure or disclaimer statement on or before entering
into a contract of sale does not have the right to rescind the contract based upon the information contained in the
disclosure or disclaimer statement.

You are hereby notified that, in certain circumstances, you have the right to rescind your contract with the seller if the
seller fails to deliver to you the written property condition disclosure or disclaimer statement. Section 10-702 provides
that a buyer who does not receive the disclosure or disclaimer statement on or before entering into the contract has the
unconditional right, upon written notice to the seller or seller's agent:

(i) To rescind the contract at any time before the receipt of the disclosure or disclaimer statement or within 5
days following receipt of the disclosure or disclaimer statement; and
(ii) To the immediate return of any deposits made on account of the contract.

Your right to rescind the contract under Section 10-702 terminates if not exercised before making a written application to
a lender for a mortgage loan, if the lender discloses in writing at or before the time application is made that the right to
rescind terminates on submission of the application or within 5 days following receipt of a written disclosure from a
lender who has received your application for a mortgage loan, if the lender's disclosure states that your right to rescind

terminates at the end of that 5 day period.

Your rights as a buyer under Section 10-702 may not be waived in the contract and any attempted waiver is void.
Your rights as the buyer to terminate the contract under Section 10-702 are waived conclusively if not exercised before:

(i) Closing or occupancy by you, whichever occurs first, in the event of a sale; or
(ii) Occupancy, in the event of a lease with option to purchase.

The information contained in the property condition disclosure statement is the representation of the seller and not the
representation of the real estate broker or sales person, if any. A disclosure by the seller is not a substitute for an
inspection by an independent professional home inspection company. You should consider obtaining such an inspection.
The information contained in a disclosure statement by the seller is not a warranty by the seller as to the condition of the
property of which condition the seller has no actual knowledge or other condition, including latent defects, of which the
seller has no actual knowledge. The seller is not required to undertake or provide an independent investigation or
inspection of the property in order to make the disclosures required by Section 10-702. The seller is not liable for an
error, inaccuracy or omission in the disclosure statement if the error, inaccuracy or omission was based upon information
that was not within the actual knowledge of the seller or was provided to the seller by a third party as specified in Section

10-702 (i) or (j).

You may wish to obtain professional advice about the property or obtain an inspection of the property.

   
   

The undefiened buyer(s) and seller(s) acknowledge receipt of this notice on the date indicated below and acknowledge
that the estate licensee(s) named below have inforped the buyer(s) and the seller(s) of the buyer(s)' rights and the

seller(s¥ oMigations u Section 10-702.

Seller's Signature ate Buyer's Signature Date
GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN

 

 

 

 

 

Seller's Signature Date Buyer's Signature Date
Blt L-___ 3 s/ 20
Agent's Signature Date Agent's Signature Date

NURIT COOMBE

©2016, The Greater Capital Area Association of REALTORS®, Inc.
This recommended form is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of those forms should be destroyed.
GCAAR Fomn #1342 Notice to Parties, Property Disclosure - MC Page 2 of 2 3/2016
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 swyw.zipLeghccom 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 36 of 39

   

———
GEcAAR

Important Information for the Purchase of Real Estate
(For use in Montgomery County, MD and Washington, DC)

This information is provided to assist Buyers prior to entering into a contract for the purchase of
residential real property. Buyers should investigate any areas of concern prior to making an offer to
purchase.

1. LEGAL REQUIREMENTS: All contracts for real property are required to be in writing to be legally
enforceable, The "Maryland Realtors® Residential Contract of Sale" (MR) is for use in Maryland and the "
GCAAR Sales Contract" (GCAAR) is for use in Montgomery County, Maryland and Washington, DC.
Appropriate jurisdictional and other addenda are required with each contract. Buyers have the right to have

legal counsel review these forms.

2. AGENCY RELATIONSHIPS: If Buyers choose to have an agent represent them, they must enter into a
written Buyer Agency Agreement. In Maryland unrepresented Parties must be provided "Understanding
Whom Real Estate Agents Represent" to disclose various Agency relationships. In Washington, DC all
Parties must be provided with forms disclosing various Agency relationships.

3. FAIR HOUSING: In compliance with Federal Fair Housing regulations, properties shall be made available
to all persons without regard to race, color, religion, national origin, sex, handicap and familial status.
Washington, DC and Montgomery County, MD both recognize additional protected classes.

4. FINANCING: Mortgage rates, fees and products vary considerably among financial institutions. Buyers
have the right to select the lender and to negotiate the terms and conditions of their loan.

5. WIRE FRAUD: Buyer is advised not to transmit nonpublic personal information, such as credit or debit
card, bank account or routing numbers, by email or other unsecured electronic communication. Emails
attempting to induce fraudulent wire transfers may appear to come from a trusted source.

6. TRANSFER AND RECORDATION FEES:

A. In Washington, DC unless otherwise negotiated in the contract, the recordation tax is paid by the Buyer
and the transfer tax paid by the Seller. Buyer may be eligible for reduced recordation tax as a First-Time
Homebuyer.

Further information can be found at:

https://otr.cfo.dc,gov/sites/default/files/de/sites/otrpublication/attachments/ROD%2011 pdf

B. With the exception of a First Time Maryland Owner-Occupant Home Buyer, Maryland law requires
that, unless otherwise negotiated in the sales contract, the cost of any recordation tax or State and
County transfer tax shall be shared equally between Buyer and Seller. In the event the Buyer is a First
Time Maryland Owner-Occupant Home Buyer, the Buyer's portion of the State transfer tax is waived,
and unless negotiated otherwise, the Seller pays all of the transfer and recordation taxes.

7, PROPERTY TAXES:

A. Tax Bill Increases: Your property tax bill could increase substantially following settlement. For owner-
occupied properties, both Maryland and Washington, DC have programs (Homestead Exemption) which
limit the amount that taxes on real property may increase from one year to the next. Once the property
transfers to a new owner, the prior limits are removed which may result in a significant increase in the tax
bill. Subsequent to your settlement, you may apply to have the eligibility for a Homestead Exemption.

©2018, The Greater Capital Area Association of REALTORS®, Inc.
This recommended form is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this form should be destroyed.

GCAAR & 1318 Page | of 3 2/2018
Impt. Info. About Real Estate MC & DC

RE/MAX Elite Services, 11229 Huntover Dr. Reckville, MD 203952 Phone: 301.3465252 Pax: 2405890944 19300 Evin Tree
Nurit Coombe Produced with zipForm® by zipLogix 18070 Fifleen Mile Road, Fraser, Michigan 48026 www.zloLoaix.com
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 37 of 39

B. Right of Appeal: You have the right to appeal the next year's property tax assessment within strict
timeframes following settlement. For more information on property taxes, contact the Maryland State
Department of Assessments and Taxation, the Montgomery County Department of Finance or the
District of Columbia Office of Tax and Revenue.

C. Disclosure of Future Property Taxes: Montgomery County Law requires a Seller to disclose the
estimated amount of the tax bill for the first fiscal year following settlement. While Washington, DC
does not have such a requirement, the following year's assessment is available from the District of
Columbia Office of Tax and Revenue prior to the issuance of the tax bill.

8. VA T I IN: Buyers are advised that District of Columbia Properties classified

as "Vacant" or "Blighted" by the District's Department of Consumer and Regulatory Affairs ("DCRA") are
subject to a registration fee and/or a substantially higher tax rate unless they qualify for a statutory exemption.
Owners of Properties that are actively seeking to rent or sell their property may qualify for exemption.
Further information can be found on www.de.gov.

9. PROPERTY CONDITION DISCLOSURE/DISCLAIMER: In Maryland Sellers are required to disclose

known latent defects, even if the property is sold in "as is" condition. Sellers (with limited exceptions) are
required to complete and furnish to the Buyer the "Maryland Property Disclosure and Disclaimer Statement". In
Washington, DC Sellers (with limited exceptions) are required to complete and furnish to the Buyer the "Sellers
Disclosure Statement". In both jurisdictions, real estate licensees have statutory obligations and both licensees
and Sellers may have additional common law obligations to disclose material facts and defects to prospective
Buyers. Information provided is based on actual knowledge of the Seller and should not be considered as a
substitute for the Buyer having an inspection by a home inspection specialist, environmental firm or an engineer.

10. GOVERNMENT REGULATIONS DISCLOSURE: The State of Maryland and Montgomery County require

Sellers to make many disclosures regarding taxes on the property and on laws and regulations that may restrict or
affect land use. Buyers of property located in Montgomery County should receive a completed and signed "
Regulations, Easements and Assessments (REA) Disclosure and Addendum" prior to entering into a contract.

11. INSPECTIONS: Buyers may include in their offer the right to employ a professional engineer, home inspection
specialist, environmental firm or other expert(s) of their choice to inspect the property for possible hazardous
substances, building material concerns and defects. Agents do not have the technical expertise to advise Buyers
on inspection issues. In Maryland, home inspectors are required to be licensed.

12, WARRANTY: A number of companies provide home warranty programs with various types of coverage
and deductibles. Consult your agent for further information.

13. PROPERTY INSURANCE: Property insurance rates and availability are determined in part by the number
and nature of claims and inquiries made on a property's policy, as well as the number and nature of claims

made by a prospective Buyer.

14. HOMEOWNER ASSOCIATIONS, CONDOMINIUMS, COOPERATIVES DISCLOSURES: If the

property is a condominium, cooperative unit, or part of a homeowner association (in Maryland only if there is
a mandatory fee), the Seller must provide the Buyer within a specified period of time a package of
documents which may include: covenants, restrictions, by-laws and financial information ("Resale
Package").

15, TENANT RIGHTS: Properties located in Washington, DC and within the City of Takoma Park, Maryland
that are tenant-occupied or otherwise defined as residential rental property (Rental Accommodation) will be
subject to certain

©2018, The Greater Capital Area Association of REALTORS®, Inc,
This recommended form is the property of The Greater Capital Area Association of REALTORS®, Inc, and is for tse by members only.
Previous editions of this form should be destroyed.

GCAAR # 1318 Page 2 of 3 2/2018
Impt. Info. About Real Estate MC & DC

Produced with zipForm® by zipLogix 18970 Fifteen Mile Road, Fraser, Michigan 48026 www zipLogixcom 19300 Erin Tree
Case 20-10883 Doc 32-1 Filed 03/13/20 Page 38 of 39

restrictions, regulations and requirements at the time of resale. It is imperative that a Buyer be familiar with
the complexities of purchasing a tenant-occupied property prior to entering into a contract.

16. LAND USE: Land uses may be restricted or impacted on some properties by covenants, easements, zoning,
subdivision regulations, historic preservation regulations, environmental laws, airport noise, planned land
uses, road or highway rights of way, federal, state, county and/or local or municipal restrictions or statutes,
or other regulations. To ascertain how such restrictions may impact the use of a specific property,
information should be sought through the appropriate government agency and/or a title search.

17, CRIMINAL ACTIVITY: Information about criminal activity or the presence of registered sexual
offenders who live within the vicinity of a property may be obtained by contacting the state, county or
municipal police departments in which the Property is located and National/State Sex Offender Registry.
Buyer is solely responsible for conducting the investigation of these facts. Buyer further acknowledges that
no real estate licensee involved in the sale or purchase of a property, whether acting as the agent for Seller
or Buyer, has or assumes any duty or responsibility to ascertain criminal activity or the presence of
registered sexual offenders in the vicinity of the Property.

18. SECURITY SYSTEMS/ELECTRONIC DEVICES: Buyer is advised that Seller may have a system on

Seller's property that records audio and/or video. If so, Buyer's actions and/or conversations could be heard,
recorded and/or seen.

19. SOLAR PANELS: If solar panels are installed on the property, Buyer is advised to inquire about the terms
under which the solar panels were installed, how to transfer the ownership or lease, and any costs associated
with the transfer.

 

 

 

 

 

I/we acknowledge receipt of this notice from (Agent), affiliated
with (Broker)

Phone(s):

Buyer (printed name) Date Buyer (printed name) Date
Signature Signature

©2018, The Greater Capital Area Association of REALTORS®, Inc.
This recommended form is the property of The Greater Capital Area Association of REALTORS®, Inc. and is for use by members only.
Previous editions of this form should be destroyed,

GCAAR # 1318 Page 3 of 3 2/2018
Impt. Info. About Real Estate MC & DC

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 480268 yww.zipLogix.com 19300 Erin Tree
nKMBLXL —Case 20-10883 Doc 32-1 Filed 03/13/20 Page 39 of 39

u vo nd wkcuptay “(vst
=e le Ly Oat arpunteddl at 4 US i

GREATER CAPITAL AREA ASSOCIATION OF REALTORSD

Utility Cost and Usage History Form
For use in Montgomery County, Maryland

Address 19300 ERIN TREE CT, GAITHERSBURG, MD_ 20879

     

Month Electric Gas

Total

Total Usage:

Total Cost:
ota :

rotal Cost:
ota :

Total Cost:
Ti

Total Cost:
ol :

Total Cost:
sage:

T Cost:
a

Total Cost:
ota

Total

Cost:
sage:

Total Cost:
Total Usage:

T' Cost:
ge:

Total Cost:
ot ge:

Total Cost:
ota :

 

Seller/Owner (Indicate if sole owner) GARY ROSEN BANKRUPTCY TRUSTEE FOR LORI JEAN, KEMPES JEAN Date

 

Seller/Owner (Indicate if sole owner) Date

©2011, The Greater Capital Area Association of REALTORS®, Inc.
This recommended form is the property of the Greater Capital Area Association of REALTORS ®, Inc. and is for use by members only.
Previous editions of this form should be destroyed.

GCAAR Form # 932 -Utility Bills Page | of 1 3/2011

RE/MAX Elite Services, 11229 Huntover Dr, Rockville, MD 20852 Phone: 301.3465252 Fax: 2405590944 19300 Erin Tree
Nurit Coombe Produced with zipForm® by zipLogix 18070 Fifleen Mile Road, Fraser, Michigan 48026 yawwy,zipLogix.com
